Exhibit 10.35

 

LEASE TERMINATION AGREEMENT

 

Dated: As of February 27, 2004

 

Summerfield Suites, Addison, Texas

Summerfield Suites, El Segundo, California

Summerfield Suites, Mt. Laurel, New Jersey

Summerfield Suites, Belmont, California

Summerfield Suites, Los Colinas (Irving), Texas

Sunrise Suites, Tinton Falls, New Jersey



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

ARTICLE I TERMINATION OF LEASEHOLD

   1

1.1

  

Termination of Leasehold.

   1

1.2

  

Liquor Licenses.

   2

ARTICLE II CONSIDERATION

   2

2.1

  

Consideration.

   2

ARTICLE III REPRESENTATIONS AND WARRANTIES

   2

3.1

  

Terminating Lessor’s Representations and Warranties.

   2

3.2

  

Terminating Lessee’s Representations and Warranties.

   3

3.3

  

Definition of Terminating Lessee’s Knowledge.

   6

ARTICLE IV COVENANTS

   6

4.1

  

Terminating Lessee’s Covenants.

   6

4.2

  

Terminating Lessors’ Covenants.

   8

4.3

  

Covenants Regarding Employees.

   8

4.4

  

Liquor Licenses.

   10

4.5

  

Reservations, Marketing and Sales.

   10

4.6

  

Baggage.

   11

5.2

  

Conditions Precedent to the Obligations of Terminating Lessees.

   12

ARTICLE VI CLOSING

   13

6.1

  

Closing.

   13

6.2

  

Performance by Terminating Lessees.

   14

6.3

  

Performance by Terminating Lessors.

   16

6.4

  

Hotel Prorations and Adjustments.

   17

6.5

  

Preparation of Closing Statements.

   19

6.6

  

Closing Costs.

   20

6.7

  

Cooperation.

   20

6.8

  

Survival.

   21

ARTICLE VII SURVIVAL; INDEMNIFICATION

   21

7.1

  

Survival of Representations.

   21

7.2

  

Indemnity by Terminating Lessee and Wyndham.

   21

7.3

  

Indemnity by Terminating Lessors.

   22

7.4

  

Defense of Claims.

   22

7.5

  

Survival.

   22

7.6

  

Breach or condition failure known at Closing.

   22

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE


--------------------------------------------------------------------------------

ARTICLE VIII INSPECTION

   23

8.1

  

Inspection.

   23

8.2

  

Terminating Lessors’ Agreement to Indemnify Regarding Inspections.

   23

8.3

  

Property Conveyed “AS IS”.

   23

8.4

  

Title Update

   25

ARTICLE IX TERMINATION

   25

9.1

  

Termination.

   25

9.2

  

No Further Force or Effect

   26

ARTICLE X MISCELLANEOUS

   26

10.1

  

Entire Agreement.

   26

10.2

  

Binding.

   26

10.3

  

Notice

   26

10.4

  

Time.

   27

10.5

  

Governing Law; Venue.

   27

10.6

  

Currency.

   27

10.7

  

Section Headings.

   27

10.8

  

Obligations.

   27

10.9

  

Business Days.

   27

10.10

  

No Recordation.

   28

10.11

  

Multiple Counterparts.

   28

10.12

  

Severability.

   28

10.13

  

Waivers.

   28

10.14

  

Negotiations.

   28

10.15

  

No Partnership.

   28

10.16

  

Publicity.

   28

10.17

  

Specific Performance.

   29

10.18

  

Attorneys’ Fees.

   29

10.19

  

Further Assurances.

   29

10.20

  

Schedules and Exhibits.

   29

10.21

  

Bulk Sales Law.

   30

ARTICLE XI DEFINITIONS

   30

11.1

  

“Accommodation Agreement”

   30

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE


--------------------------------------------------------------------------------

11.2

  

“Accounting”.

   30

11.3

  

“Accounts Receivable”

   30

11.4

  

“Accounts Receivable Aging Report”

   30

11.5

  

“Affiliate”

   30

11.6

  

“Agreement”

   30

11.7

  

“Assignment of Occupancy Agreements”

   30

11.8

  

“Auditor”

   31

11.9

  

“Bill of Sale and General Assignment”

   31

11.10

  

“BOA Hotels”

   31

11.11

  

“Cap Ex Work”

   31

11.12

  

“Capital Committee Approval”

   31

11.13

  

“Closing”

   31

11.14

  

“Closing Date”.

   31

11.15

  

“Closing Tranche”

   31

11.16

  

“Closing Documents”

   31

11.17

  

“Closing Statement” and “Closing Statements”

   31

11.18

  

“Cut-Off Date”.

   31

11.19

  

“Cut-Off Time”

   31

11.20

  

“Depository Accounts”

   31

11.21

  

“Effective Date”

   31

11.22

  

“Employees”

   31

11.23

  

“Employee Schedule”

   31

11.24

  

“Escrow Agent”

   31

11.25

  

“FF&E”

   31

11.26

  

“First Closing Tranche”.

   32

11.27

  

“Franchise Agreement”

   32

11.28

  

“General I”

   32

11.29

  

“General II”

   32

11.30

  

“Governmental Authority”

   32

11.31

  

“Guaranty”

   32

11.32

  

“Guaranty Termination”

   32

11.33

  

“Guest Ledger Receivables”

   32

11.34

  

“Hired Employees”

   32

11.35

  

“Hotel” and “Hotels”

   32

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE


--------------------------------------------------------------------------------

11.36

  

“Hotel Parcels”

   32

11.37

  

“Lease Agreement” and “Lease Agreements”

   32

11.38

  

“Lease Master Agreement”

   32

11.39

  

“Lease Master Agreement Termination”

   32

11.40

  

“Leasehold Estate”

   32

11.41

  

“Leasehold Interests”

   33

11.42

  

“Leases”.

   33

11.43

  

“Lender Consents”.

   33

11.44

  

“Lenders”

   33

11.45

  

“Letters of Credit”

   33

11.46

  

“Liabilities”

   33

11.47

  

“Licenses”

   33

11.48

  

“Liquor License Holder”

   33

11.49

  

“Liquor Licenses”.

   33

11.50

  

“Material Adverse Effect”

   33

11.51

  

“Major Service and FF&E Contracts”.

   33

11.52

  

“Minor Service and FF&E Contracts”.

   33

11.53

  

“Nomura Hotels”

   34

11.54

  

“Occupancy Agreements”

   34

11.57

  

“Person”.

   34

11.58

  

“Potential Lease Default”

   34

11.59

  

“Prepaid Expenses and Refundable Deposits”.

   34

11.60

  

“Proceeding”

   34

11.61

  

“Proceeds”

   34

11.62

  

“Property”

   34

11.63

  

“Records”

   34

11.64

  

“Reservation Schedule”

   35

11.65

  

“Second Closing Tranche”

   35

11.66

  

“Service and FF&E Contracts”

   35

11.67

  

“Study Period”

   35

11.68

  

“Sunrise”

   35

11.69

  

“Supplies”

   35

11.70

  

“Terminating Lessee” and “Terminating Lessees”

   35

11.71

  

“Terminating Lessee Parties”

   35

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE


--------------------------------------------------------------------------------

11.72

  

“Terminating Lessees Closing Documents”

   35

11.73

  

“Terminating Lessor” and “Terminating Lessors”.

   35

11.74

  

“Terminating Lessors Closing Documents”

   36

11.75

  

“Terminating Lessors Indemnified Parties”

   36

11.76

  

“Termination of Leasehold Interests”

   36

11.77

  

“Title Updates”

   36

11.78

  

“Tray Ledger”

   36

11.79

  

“Uniform System”

   36

11.80

  

“Updated Accounting”

   36

11.81

  

“WARN Act”.

   36

11.82

  

“Warranties”

   36

11.83

  

“Wyndham”

   36

11.84

  

“Wyndham Indemnified Parties”

   36

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

EXHIBITS:

 

Exhibit A-1: Description of Lease Agreements

Exhibit A-2: Description of Hotels

Exhibit A-3: Legal Description of Hotel Parcels

Exhibit B: Form of Termination of Leasehold Interests

Exhibit C: Form of Bill of Sale and General Assignment

Exhibit D: Form of Assignment of Occupancy Agreements

Exhibit E: Form of Non-Foreign Affidavit

Exhibit F: Form of Accommodation Agreement

Exhibit G: Form of Franchise Agreement

Exhibit G-1: Form of comfort letter pertaining to Franchise Agreement

Exhibit H: Intentionally Deleted

Exhibit I: Form of Mutual Termination and Release—Hotel License Agreement

Exhibit J: Form of Mutual Termination and Release – Management Agreement

 

SCHEDULES:

 

Schedule 1.2: Liquor Licenses

Schedule 3.1(c): Litigation (Terminating Lessors)

Schedule 3.1(d): Violation of Law (Terminating Lessors)

Schedule 3.1(e): Approval and Consents (Terminating Lessors)

Schedule 3.2(d): Litigation (Terminating Lessees)

Schedule 3.2(f): Consents and Approvals (Terminating Lessees)

Schedule 3.2(g): Intentionally Deleted

Schedule 3.2(h): Licenses

Schedule 3.2(i): Intentionally Deleted

Schedule 3.2(j): Service and FF&E Contracts

Schedule 3.2(k): Occupancy Agreements

Schedule 3.3: List of Hotel General Managers

Schedule 4.1(e): Intentionally Deleted

Schedule 4.5: Minimum Per Room Night Rates

 

-i-



--------------------------------------------------------------------------------

LEASE TERMINATION AGREEMENT

 

THIS LEASE TERMINATION AGREEMENT (this “Agreement”) dated as of February27, 2004
(the “Effective Date”) is made by and among SUMMERFIELD KPA LESSEE, L.P., a
Kansas limited partnership (“Summerfield KPA”), SUMMERFIELD HOTEL LEASING
COMPANY, L.P., a Kansas limited partnership (“SHLC”) and PATRIOT AMERICAN
HOSPITALITY PARTNERSHIP, a Virginia limited partnership (“PAHP”) (Summerfield
KPA, SHLC and PAHP are sometimes herein collectively called “Terminating
Lessees” and individually, a “Terminating Lessee”) and INNKEEPERS SUMMERFIELD
GENERAL, L.P., a Virginia limited partnership, (“General I”), INNKEEPERS
SUMMERFIELD GENERAL II, L.P., a Virginia limited partnership (“General II”) and
INNKEEPERS SUNRISE TINTON FALLS, L.P., a Virginia limited partnership
(“Sunrise”) (General I, General II and Sunrise sometimes herein collectively
called “Terminating Lessors” and individually, a “Terminating Lessor”), and is
as follows:

 

W I T N E S S E T H:

 

RECITALS:

 

A. Terminating Lessees and Terminating Lessors executed those certain Lease
Agreements described on Exhibit A-1 attached hereto (each, an “Original Lease
Agreement” and collectively, the “Original Lease Agreements”), as amended by the
Amended and Restated Lease Master Agreement dated effective as of October 22,
1998, by and among Terminating Lessors, Terminating Lessees and the other
parties named therein (the “Lease Master Agreement”) covering the hotels
described on Exhibit A-2 (each, a “Hotel” and collectively, the “Hotels”) on the
land more particularly described on Exhibit A-3 attached hereto and made a part
hereof (the “Hotel Parcels”). The Original Lease Agreements as amended by the
Lease Master Agreement are herein collectively called the “Lease Agreements” and
individually called a “Lease Agreement.”

 

B. Terminating Lessors have agreed to accept the termination of the Terminating
Lessees’ interests (individually, a “Leasehold Interest” and collectively, the
“Leasehold Interests”) in the leasehold estates created under the Lease
Agreements (individually, a “Leasehold Estate” and collectively, the “Leasehold
Estates”) pursuant to the terms of this Agreement and to take certain other
actions as expressly provided in this Agreement.

 

ARTICLE I

Termination of Leasehold

 

1.1 Termination of Leasehold. Subject to the terms, covenants, conditions and
provisions herein set forth, each Terminating Lessee agrees to terminate each
Lease Agreement executed by such Terminating Lessee and all of its right, title
and interest thereunder as hereinafter provided, and each Terminating Lessor
agrees, subject to the terms, covenants,

 

Lease Termination Agreement - Page 1



--------------------------------------------------------------------------------

conditions and provisions herein set forth, to (i) accept from each Terminating
Lessee the termination of such Terminating Lessee’s leasehold interest under the
Lease Agreement to which such Terminating Lessor is a party, (ii) execute and
deliver a termination and release of the Lease Master Agreement and the
Guaranty, respectively, and (iii) release the Letters of Credit.

 

1.2 Liquor Licenses. To the extent permitted by applicable law and requested by
Terminating Lessors pursuant to Section 4.4 hereof, SFMB, Inc., a Delaware
corporation (“Liquor License Holder”) agrees to assign, at no cost to
Terminating Lessors, to the applicable Terminating Lessor (or the Operator, at
the Terminating Lessor’s direction) and Terminating Lessors (or the Operator, if
applicable) agree to accept all right, title and interest of Liquor License
Holder in and to the existing liquor licenses held by Termination Lessees and
Liquor License Holder and described on Schedule 1.2 attached hereto (the “Liquor
Licenses”).

 

ARTICLE II

Consideration

 

2.1 Consideration. There will be no cash consideration to be paid by Terminating
Lessors to Terminating Lessees for the termination of the Lease Agreements and
transfer of certain personal property as herein provided. The consideration for
the transactions contemplated by this Agreement shall be (a) the release by
Terminating Lessors of any claims against and the obligations and liabilities of
Terminating Lessees under the Lease Agreements, and (b) the release and return
to Terminating Lessees of the Letters of Credit.

 

ARTICLE III

Representations and Warranties

 

3.1 Terminating Lessor’s Representations and Warranties. Each Terminating Lessor
hereby represents and warrants, as to itself only, to Terminating Lessees that:

 

(a) Due Organization, Authority. Terminating Lessor is an entity duly organized
and validly existing under the laws of the state of its organization and has
full right, power and authority to enter into this Agreement and to consummate
all of the transactions contemplated hereby. The execution, delivery and
performance of this Agreement by Terminating Lessor has been duly authorized by
all necessary partnership action on the part of Terminating Lessor and the
persons executing this Agreement and all other documents required to consummate
the transactions contemplated hereby on behalf of Terminating Lessor are duly
authorized to execute this Agreement and such other documents on behalf of
Terminating Lessor, and are authorized to bind Terminating Lessor. This
Agreement constitutes the legal, valid and binding obligation of Terminating
Lessor enforceable in accordance with its terms.

 

(b) No Violation. The execution and performance of this Agreement by Terminating
Lessor does not, and the consummation of the transactions contemplated by this
Agreement will not violate or constitute a breach of (i) the organization or
governance documents of Terminating Lessor, or (ii) to Terminating Lessor’s
knowledge, any contract, permit, license, order or decree to which Terminating
Lessor is a party or by which Terminating Lessor or its assets are bound.

 

Lease Termination Agreement - Page 2



--------------------------------------------------------------------------------

(c) No Litigation. Except as disclosed on Schedule 3.1(c) attached hereto, as of
the Effective Date, there is no pending action, suit, claim, litigation or
proceeding as to which Terminating Lessor has been served with process which
could reasonably be expected to adversely affect Terminating Lessor’s ability to
consummate the transactions contemplated by this Agreement, and to the knowledge
of Terminating Lessor, no such proceedings are threatened.

 

(d) No Violation of Law. Except as disclosed on Schedule 3.1(d) attached hereto,
Terminating Lessor has not received any written notice of violation of any law
from any Governmental Authority which could reasonably be expected to adversely
affect Terminating Lessor’s ability to consummate the transactions contemplated
by this Agreement.

 

(e) Approvals and Consents. Except as set forth on Schedule 3.1(e) attached
hereto, no consent or approval of any Governmental Authority or any Person not a
party to this Agreement is required to be obtained by Terminating Lessor as a
condition to the execution, delivery or performance of this Agreement by
Terminating Lessor or the consummation by it of the transactions contemplated
hereby.

 

(f) Brokers. Neither Terminating Lessor nor any of its Affiliates has made any
agreement with any person, or taken any action which would cause any person, to
become entitled to an agent’s, broker’s or finder’s fee or commission in
connection with the transactions contemplated by this Agreement.

 

3.2 Terminating Lessee’s Representations and Warranties. Each Terminating Lessee
hereby represents and warrants, as to only itself, each Hotel which is leased by
such Terminating Lessee, and the Leasehold Estate(s) to which it holds title, to
Terminating Lessors that:

 

(a) Due Organization; Authority. Terminating Lessee is duly organized and
validly existing under the laws of the State of its organization and has full
partnership power and authority to enter into this Agreement and to consummate
all of the transactions contemplated hereby. The execution, delivery and
performance of this Agreement by Terminating Lessee have been duly authorized by
all necessary corporate and partnership action on the part of Terminating Lessee
and the persons executing this Agreement and all other documents required to
consummate the transactions contemplated hereby on behalf of the Terminating
Lessee are duly authorized to execute this Agreement and such other documents on
behalf of the Terminating Lessee, and are authorized to bind the Terminating
Lessee. This Agreement constitutes the legal, valid and binding obligation of
Terminating Lessee enforceable in accordance with its terms.

 

(b) United States Person. Terminating Lessee is a “United States person,” as
defined by Internal Revenue Code Section 1445 and Section 7701.

 

Lease Termination Agreement - Page 3



--------------------------------------------------------------------------------

(c) No Violation. The execution of this Agreement by Terminating Lessee does
not, and the performance by Terminating Lessee of the transactions contemplated
by this Agreement will not (i) violate or constitute a breach of (A) Terminating
Lessee’s organizational documents or its governing board’s authorizing
resolution or (B) to the knowledge of Terminating Lessee, any contract, permit,
license, order or decree to which Terminating Lessee is a party or by which
Terminating Lessee or its assets are bound or (ii) result in the imposition of a
lien or encumbrance on any assets of Terminating Lessee.

 

(d) No Litigation. Except as disclosed on Schedule 3.2(d) attached hereto, there
is no pending or, to the knowledge of Terminating Lessee, any threatened,
action, suit, proceeding, investigation or grievance which could reasonably be
expected to adversely affect (i) any Hotel or its operations, or (ii)
Terminating Lessee’s ability to consummate the transactions contemplated hereby.

 

(e) No Right or Option. No person, firm, corporation, or other entity has any
right or option to acquire the Leasehold Estate(s), or any part thereof, from
Terminating Lessee.

 

(f) Consents and Approvals. Except for the Capital Committee Approval and any
consents described on Schedule 3.2(f) attached hereto, no consent, approval or
authorization is required from any lenders or shareholders of Terminating Lessee
and, to Terminating Lessee’s knowledge, no consent, approval, authorization or
order of any court, agency or any other person not a party to this Agreement is
required in order to permit Terminating Lessee to consummate the transactions
contemplated by this Agreement.

 

(g) Brokers. Neither Terminating Lessee nor any of its Affiliates has made any
agreement with any person, or taken any action which would cause any person, to
become entitled to an agent’s, broker’s or finder’s fee or commission in
connection with the transactions contemplated by this Agreement.

 

(h) Licenses, Permits, etc. (i)All Licenses and Liquor Licenses necessary for
the lawful use, maintenance, or operation of each Hotel as it has been used,
maintained or operated have been obtained and there exists no violation under
the Licenses or Liquor Licenses; (ii) a true and correct list of Licenses in
effect on the date hereof is attached as Schedule 3.2(h); (iii) a true and
correct list of the Liquor Licenses in effect on the date hereof is attached as
Schedule 1.2; and (iv) to terminating Lessee’s knowledge, the applications
submitted by Terminating Lessee to obtain the licenses and Liquor Licenses did
not contain any misrepresentations by Terminating Lessee.

 

(i) Leases. There are no Leases in effect at any Hotel.

 

(j) Service and FF&E Contracts. A complete and current list of all Major Service
and FF&E Contracts and, to Terminating Lessee’s knowledge, all Minor Service and
FF&E Contracts is attached as Schedule 3.2(j). All Major Service and FF&E
Contracts are in full force and effect, all payments thereunder are current and
no default

 

Lease Termination Agreement - Page 4



--------------------------------------------------------------------------------

     or event of default exists or has occurred (that has not been cured or
waived) under any of the Major Service and FF&E Contracts, except as otherwise
set forth on said Schedule. To Terminating Lessee’s knowledge, all Minor Service
and FF&E Contracts are in full force and effect, all payments thereunder are
current and no default or event of default exists or has occurred (that has not
been cured or waived) under any of the Minor Service and FF&E Contracts.

 

(k) Occupancy Agreements. To Terminating Lessee’s knowledge, a complete and
current list of all Occupancy Agreements is attached as Schedule 3.2(k) and the
schedule(s) referenced in Section 6.4(c), when delivered, will be true and
correct in all material respects.

 

(l) No Violation. To Terminating Lessee’s knowledge, that there has been no
violation of any Legal Requirements (as defined in the Lease Agreement)
affecting any Hotel.

 

(m) Zoning Compliance. (A) To Terminating Lessee’s knowledge, the use,
maintenance and operation of the Hotel have complied in all material respects
with all zoning and use restrictions, and (B) Terminating Lessee has not
received any notices of violation of any building code or similar regulations
affecting any Hotel.

 

(n) Financial Statements. All financial statements delivered to Terminating
Lessors pursuant to the Lease Agreements accurately and fairly reflect in all
material respects the financial condition and operation of each Hotel for the
period of time reflected by such statements.

 

(o) Notice of Condemnation. Terminating Lessee has not received, with respect to
any Hotel, written notice from any governmental authority regarding any
condemnation proceedings or proceedings to widen or realign any street or
highway adjacent to the Hotel (but excluding any such notice that was delivered
to Terminating Lessor) and, to Terminating Lessee’s knowledge, no such
proceedings are contemplated.

 

(p) Environmental Violation. To Terminating Lessee’s knowledge, there does not
exist any violation of applicable environmental laws or any other environmental
issue at any Hotel.

 

(q) No Lease Defaults. Except for the Potential Lease Defaults, to Terminating
Lessee’s knowledge (i) there exist no “Event of Default” under the Lease
Agreement(s) to which it is a party (as such term is defined in the Lease
Agreements), and (ii) Terminating Lessee is in material compliance with the
terms of the Lease Agreement to which it is a party.

 

(r) Bankruptcy. Neither Terminating Lessee nor Wyndham has filed a petition for
relief (or any other petition in bankruptcy) under the Federal Bankruptcy Code
or any other present or future federal or state insolvency, bankruptcy or
similar law (all of the foregoing hereinafter collectively called “applicable
Bankruptcy Law”), nor has an involuntary petition for relief been filed against
Terminating Lessee or Wyndham

 

Lease Termination Agreement - Page 5



--------------------------------------------------------------------------------

     under any applicable Bankruptcy Law, nor has any order for relief naming
Terminating Lessee or Wyndham been entered under any applicable Bankruptcy Law,
nor has any composition, rearrangement, extension, reorganization or other
relief of debtors now or hereafter existing been requested or consented to by
Terminating Lessee or Wyndham, and neither Terminating Lessee nor Wyndham (i) is
insolvent or has made a general assignment for the benefit of creditors or (ii)
is generally not paying their debts as they become due. No corporate action has
been taken for purposes of any of the foregoing.

 

3.3 Definition of Terminating Lessee’s Knowledge. When any representation or
warranty of any Terminating Lessee is made “to Terminating Lessee’s knowledge”
or the like, such representation or warranty is made to the actual knowledge of
the Hotel general managers for each Hotel as listed in Schedule 3.3 attached
hereto, the Wyndham Regional Vice President of Operations (as to the Hotel(s) in
such party’s region) and the attorneys handling this transaction in the Wyndham
legal department without inquiry or investigation and without including any
constructive or imputed knowledge, with the understanding and agreement that
such persons shall have no personal liability under or in connection with this
Agreement.

 

ARTICLE IV

Covenants

 

4.1 Terminating Lessee’s Covenants. Each Terminating Lessee hereby covenants and
agrees with Terminating Lessors as follows, on behalf of only itself and with
respect to only each Hotel leased by such Terminating Lessee:

 

(a) Operations Pending Closing. Between the Effective Date and the Closing Date,
Terminating Lessee shall:

 

(i) Operate, maintain and manage the Hotel in the same manner in which the
Terminating Lessee has operated, maintained and managed the Hotel prior to the
Effective Date, so as to keep the Hotel in good condition, reasonable wear and
tear and damage by casualty or condemnation excepted, and so as to maintain the
existing caliber of the Hotel operations conducted at the Hotel and the
reasonable goodwill of all employees, guests and other customers of the Hotel.

 

(ii) Maintain its books of accounts and records in the usual, regular and
ordinary manner, in accordance with the Uniform System and sound accounting
principles applied on a basis consistent with the basis used in keeping its
books in prior years.

 

(iii) Maintain in full force and effect all insurance coverage required by the
Lease Agreement.

 

(iv) Use and operate the Hotel in compliance with applicable laws and the
requirements of any mortgage, lease, Occupancy Agreement and insurance policy
affecting the Hotel.

 

Lease Termination Agreement - Page 6



--------------------------------------------------------------------------------

(v) Order, purchase and maintain Supplies in sufficient quantities so as to
maintain the condition and appearance of the Hotel and levels of Supplies,
consistent with Terminating Lessee’s prior practices (as exemplified by the
Hotel’s current operations), requirements under any franchise agreements
affecting the Hotels, the overall standard of the Hotel and reasonable operating
requirements.

 

(vi) Not diminish the quality or quantity of maintenance and upkeep services
heretofore provided to the Hotel.

 

(vii) Promptly deliver to Terminating Lessors upon Terminating Lessors’ request
such reports showing the revenue and expenses of the Hotel and all departments
thereof, together with such periodic information with respect to room
reservations, Occupancy Agreements and other bookings, as Terminating Lessee
customarily keeps or receives internally for its own use.

 

(viii) Without the prior written consent of Terminating Lessors, which consent
shall not be unreasonably withheld or delayed, not make any agreements which
shall be binding upon Terminating Lessors with respect to the Hotel and cannot
be terminated without penalty upon thirty (30) days notice.

 

(b) Approvals of Third Parties. As soon as practicable after the date hereof,
Terminating Lessee will use all commercially reasonable efforts to secure, at
its expense, all necessary consents, approvals and agreements of third parties
that shall be required for the Terminating Lessee to perform its obligations and
to consummate the transactions contemplated hereby as set forth on Schedule
3.2(f). The third parties from whom such consents, approvals and agreements
shall be sought are as set forth on Schedule 3.2(f), and include the parties
that issued the Licenses, all of which the applicable Terminating Lessor will
assume if permitted by applicable law, and the vendor or lessor under each
Service and FF&E Contract requiring consent or approval that any Terminating
Lessor has not indicated during the Study Period that it will not assume. If a
License cannot be assigned under applicable law, Terminating Lessee shall
reasonably cooperate with the applicable Terminating Lessor in connection with
processing an application for a new License. Terminating Lessee will bear the
costs of assigning the Licenses and Service and FF&E Contracts, to the extent
assigned to Terminating Lessors pursuant to the terms hereof.

 

(c) Payables. Terminating Lessee shall, in the ordinary course of business, pay
or cause to be paid all liquidated liabilities and obligations with respect to
the Hotel incurred through the Closing Date, including, but not limited to, all
accounts payable, trade payables, rents, taxes, license and permit fees,
payments under the Service and FF&E Contracts and compensation to Employees as
provided under Section 4.3(d) hereof, except to the extent that Terminating
Lessors have received a credit for any such items pursuant to Section 6.4(a)
hereof. Notwithstanding the foregoing, it is understood that Terminating Lessee
may postpone payment of an account payable which is the subject of a bona fide
dispute or in case final bills are not rendered until after the Closing Date;
provided that such dispute does not unreasonably interfere with the operation of
the Hotel.

 

Lease Termination Agreement - Page 7



--------------------------------------------------------------------------------

(d) Responsibility for Litigation. Terminating Lessee shall be responsible for
defending and for all final awards, judgments rendered or settlements reached
with respect to any litigation described on Schedule 3.2(d).

 

(e) Intentionally Deleted.

 

(f) Survival. The covenants and agreements contained in Section 4.1(c) shall
survive Closing until all of such liabilities and obligations are satisfied in
full by the Terminating Lessee, notwithstanding Section 7.1 or any other
provision of this Agreement. The covenants and agreements contained in Section
4.1(d) shall survive Closing until all of such judgments have been rendered or
settlements reached and any related awards or settlement amounts (with any
penalties and/or interest) paid and required actions taken or ceased,
notwithstanding Section 7.1 or any other provision of this Agreement.

 

4.2 Terminating Lessors’ Covenants. Terminating Lessors hereby covenant and
agree with Terminating Lessee as follows:

 

(a) Approvals of Third Parties. As soon as practicable after the date hereof,
Terminating Lessors will use all commercially reasonable efforts to secure all
necessary consents and approvals that shall be required for Terminating Lessors
to perform their obligations hereunder and to consummate the transactions
contemplated hereby and will otherwise use all commercially reasonable efforts
to cause the consummation of such transactions in accordance with the terms and
conditions of this Agreement. In any case, the costs of obtaining such consents
and approvals shall be paid by Terminating Lessors.

 

(b) Access to Books and Records. Terminating Lessors shall preserve and keep,
free of charge, all books, papers and records concerning the Hotel (for periods
prior to the Closing Date) and the transactions contemplated hereby for a period
of no less than five (5) years following the Closing Date to the extent received
by Terminating Lessors. Terminating Lessors agree to permit Terminating Lessees
(and any successor to or assignee of Terminating Lessees) and their attorneys,
accountants, agents and designees, access to, and the right to make copies of,
such books, papers and records from and after the Closing Date for all
reasonable purposes. Any such examination shall be at the expense of Terminating
Lessees, shall be performed at the place where the records of Terminating
Lessors are regularly maintained, shall be preceded by reasonable notice, and
shall not unreasonably interfere with Terminating Lessors’ normal business
activities. The provisions of this Section 4.2(b) shall survive for a period of
five (5) years following the Closing.

 

4.3 Covenants Regarding Employees.

 

(a) WARN Act. To the extent that the WARN Act (as defined below) is applicable,
Terminating Lessors (or the Operator) agree to hire and continue the

 

Lease Termination Agreement - Page 8



--------------------------------------------------------------------------------

employment of an adequate number of Employees employed at each of the Hotels
such that there will not result an employment loss at any Hotel of 50 Employees
or more where such employment loss involves at least 33% of the Employees at the
Hotel (excluding part-time employees in each case) (which if such events did
occur would trigger the application of the notice requirements under the Worker
Adjustment and Retraining Notification Act (or similar local or state laws or
regulations) (collectively, the “WARN Act”). Without limiting the generality of
the foregoing, and to the extent the WARN Act is applicable to this transaction,
all Employees hired by Terminating Lessors (or the Operator) (the “Hired
Employees”) will be hired with salaries or wages and benefits (including, but
not limited to, health insurance coverage) valued at eighty-five percent (85%)
or more of their salary or wages and benefits existing as of the Closing Date.
This covenant shall survive for a period of ninety (90) days following Closing.
Each Terminating Lessee shall deliver to Terminating Lessors a Schedule (the
“Employee Schedule”), which is to be updated at Closing through the Closing
Date, showing for each then-current employee of the Hotel leased by such
Terminating Lessee, the employee’s name, date of hire, position, Social Security
number, wage or salary. Terminating Lessors agree to defend, indemnify and hold
harmless Terminating Lessees, Wyndham and any of their respective affiliates
from and against any and all matters, claims, actions, liabilities, costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) relating to or arising from Terminating Lessors’ breach of its
covenant set forth in this Section 4.3(a).

 

(b) Post-Closing Employment. Wyndham and Terminating Lessee agree that during
the six (6) months following the Closing, neither will directly or indirectly
solicit (other than general published advertising) or induce any present or
future employee of Terminating Lessors or Operator to accept employment with
Wyndham or with any business, operation, corporation, partnership, association,
agency, or other person or entity with which Wyndham may be associated.

 

(c) Claims. Terminating Lessors shall be responsible for the payment of any
final award or judgment rendered, or settlement reached, with respect to any
claims, demands, actions or administrative proceedings brought by any of the
Hired Employees which arise out of events which occur after the Closing Date.
Terminating Lessees will be responsible for the payment of any final award or
judgment rendered, or settlement reached with respect to any claims, demands,
actions or administrative proceedings brought by any of the Hired Employees
which arise out of events which occurred prior to the Closing Date.

 

(d) Employee Compensation. Each Terminating Lessee shall pay from the Hotel
operating accounts all wages and fringe benefits (including accrued vacation pay
or other paid leave, sick pay, severance for management personnel not hired by
Terminating Lessors, payroll taxes and retirement and insurance benefits) of all
employees of the Terminating Lessee (or its manager) rendering services at the
Hotel (the “Employees”) for the period up to and including the Closing Date.

 

Lease Termination Agreement - Page 9



--------------------------------------------------------------------------------

(e) Survival. The terms of this Section 4.3 shall survive Closing until fully
performed notwithstanding Section 7.1. The provisions of Section 4.3(b) will not
survive the termination of this Agreement.

 

4.4 Liquor Licenses. If allowed by applicable law, Liquor License Holder shall,
as soon as possible after Closing, initiate a transfer of its Liquor Licenses to
Terminating Lessors or their designee (the “Operator”). Terminating Lessors
shall cause, or shall cause Operator to, promptly execute all forms,
applications and other documents required and shall otherwise use their best
efforts to effect the acquisition of such Liquor Licenses at the earliest date
reasonably practicable, consistent with the laws of the state in which the Hotel
is located, in order that all Liquor Licenses may be obtained by Operator at the
earliest reasonably practicable time after Closing (but the failure or inability
of Terminating Lessors to obtain liquor licenses on or before Closing shall not
relieve Terminating Lessors of their obligation to proceed with Closing
hereunder). Terminating Lessors shall not permit Operator to attempt to obtain
the liquor licenses in any manner that would diminish, prior to the Closing, the
full force and effect of the Liquor Licenses maintained by Liquor License Holder
in its operation of any restaurants, lounges and bars presently located within
the Hotels. If Terminating Lessors or Operator do not obtain any such liquor
licenses until after Closing, then Terminating Lessees covenant and agree that
they shall cooperate reasonably with Operator in keeping open any such liquor
facilities of the Hotels between the Closing and the time when such Liquor
Licenses are obtained by Operator or for a period not to exceed one hundred
twenty (120) days following the Closing Date, whichever is less, by entering
into an Alcoholic Beverage Management Agreement for the continued operation of
and under the Liquor Licenses with respect to the affected Hotel, in the form of
Exhibit F attached hereto and made a part hereof (the “Accommodation
Agreement”). In no event shall any Terminating Lessee be required to obtain any
additional liquor or alcoholic beverage licenses which it does not possess at
the time of Closing. For the purpose of this Section only, the term “Terminating
Lessee” shall include the officers, directors and employees of any entity that
is a Liquor License Holder and the term “Operator” shall include Terminating
Lessors. After the termination of the Accommodation Agreement, Liquor License
Holder shall have the right, if the transfer of the Liquor Licenses has not yet
then been consummated, to cause the Liquor Licenses to become inactive so that
no alcoholic beverages shall be served at the affected Hotel under the Liquor
Licenses, but Liquor License Holder shall continue to cooperate with Operator to
accomplish the transfer of the Liquor Licenses to Operator. Terminating Lessors
and Operator shall indemnify Liquor License Holder and Terminating Lessees with
respect to any liability, obligation, costs, expenses (including, without
limitation, attorneys’ fees and expenses), fees, fines, claims, causes of action
or damages arising out of or related to the sale or serving of alcoholic
beverages at the Hotels prior to the consummation of the transfer of the Liquor
Licenses to Operator. The terms of this Section shall survive the Closing until
fully performed and shall not be terminated by Section 7.1.

 

4.5 Reservations, Marketing and Sales. Each Terminating Lessee shall, and shall
cause its Affiliates to, continue to take guest room reservations and enter into
Occupancy Agreements in the ordinary course of business in accordance with its
past practices. More specifically, without the prior consent of Terminating
Lessors, not to be unreasonably withheld, delayed or conditioned, (A) no
Occupancy Agreement shall be entered into, or guest or room booking accepted,
relating to one or more dates after the Effective Date, (1) at a per room night

 

Lease Termination Agreement - Page 10



--------------------------------------------------------------------------------

rate of less than the rate specified for each Hotel in Schedule 4.5, or (2) if
the Occupancy Agreement or guest or room booking relates to one or more blocks
exceeding 50 total room nights, at a per room night rate of less than 80% of
then-currently published room night rates, and (B) no “trade out” agreements
shall be entered into relating to one or more dates after the Effective Date.
Terminating Lessees shall continue to support all marketing and sales functions
at the Hotels and promote the business of the Hotels in generally the same
manner as Terminating Lessees did prior to the execution of this Agreement.

 

4.6 Baggage. All baggage or other property of patrons of the Hotels checked or
left in care of any Terminating Lessee and all items in such Terminating
Lessee’s “Lost and Found” will be listed in an inventory to be prepared in
duplicate and signed by Terminating Lessee’s and Terminating Lessors’
representatives on the Closing Date. Terminating Lessors will be responsible for
all baggage and property listed in such inventory from, after and including the
Closing Date. Each Terminating Lessee shall be responsible for baggage and
property not listed in such inventory but alleged to have been left in custody
at the Hotel leased by it with respect to the period up to but not including the
Closing Date, provided any such claim related thereto is raised within ninety
(90) days following the Closing Date.

 

ARTICLE V

Conditions Precedent to Closing

 

5.1 Conditions Precedent to the Obligations of Terminating Lessors. The
obligations of Terminating Lessors to be performed on the Closing Date shall be
subject to the satisfaction on or prior to the Closing Date of all of the
following conditions, except such conditions as Terminating Lessors may waive in
writing:

 

(a) Representations and Warranties of Terminating Lessee. Except for such
breaches of the representations and warranties of Terminating Lessee made in
this Agreement which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect (disregarding for such purposes all
materiality and knowledge qualifiers contained in the individual representations
and warranties of the Terminating Lessees contained in this Agreement), each of
the representations and warranties of the Terminating Lessees contained in this
Agreement was true and correct when made on the Effective Date and shall be
true, correct and complete as of the Closing Date (or to the extent that a
representation or warranty is by its terms made as of another date, then as of
such date) as though made on and as of the Closing Date. Anything herein to the
contrary notwithstanding, if a Material Adverse Effect exists with respect to
any Hotel, the failure of the condition precedent described herein shall apply
only to such Hotel, and Terminating Lessors shall have the right to terminate
this Agreement as a result thereof as to the affected Hotel only and shall
remain obligated to proceed to Closing with respect to the remaining Hotels.

 

(b) Performance of Terminating Lessee’s Obligations. Each Terminating Lessee
shall have performed and complied with all of its obligations under this
Agreement that are to be performed or complied with by it prior to or on the
Closing Date.

 

Lease Termination Agreement - Page 11



--------------------------------------------------------------------------------

(c) No Injunctions or Restraints. No temporary, preliminary or permanent order,
decree or injunction shall have been enacted, entered, promulgated or enforced
by any court of competent jurisdiction or any Governmental Authority that
prevents Terminating Lessors’ consummation of the transactions contemplated by
this Agreement; provided, however, that Terminating Lessors shall use all
commercially reasonable efforts to have any such order, decree or injunction
vacated or reversed.

 

(d) Lender Consents. To the extent required by the operative loan documents,
Terminating Lessors shall have obtained the consent of Bank of America, N.A.
(with respect to the BOA Hotels) and Nomura (with respect to the Nomura Hotels)
(collectively with their successors and assigns, the “Lenders”) to the
termination of the Leasehold Estates contemplated by this Agreement (the “Lender
Consents”).

 

(e) No Default. There shall exist no Event of Default under the Lease Agreements
(as such term is defined therein), except for the Potential Lease Defaults.

 

5.2 Conditions Precedent to the Obligations of Terminating Lessees. The
obligations of Terminating Lessees to be performed on the Closing Date shall be
subject to the satisfaction on or prior to the Closing Date of all of the
following conditions, except such conditions as Terminating Lessees may waive in
writing:

 

(a) Representations and Warranties of Terminating Lessors. Except for such
breaches of the representations and warranties of Terminating Lessors made in
this Agreement which, individually or in the aggregate, could not reasonably be
expected to have a material adverse effect on Terminating Lessors’ financial
condition or ability to perform its obligations hereunder (disregarding for such
purposes all materiality and knowledge qualifiers contained in the individual
representations and warranties of Terminating Lessors contained in this
Agreement), each of the representations and warranties of Terminating Lessors
contained in this Agreement was true and correct when made on the Effective Date
and shall be true, correct and complete as of the Closing Date (or to the extent
that a representation or warranty is by its terms made as of another date, then
as of such date) as though made on and as of the Closing Date.

 

(b) Performance of Terminating Lessors’ Obligations. Terminating Lessors shall
have performed and complied with all of their obligations under this Agreement
that are to be performed or complied with by them prior to or on the Closing
Date.

 

(c) Lease Guaranty. At Closing, the Consolidated, Amended and Restated Guaranty
dated effective as of October 22, 1998 by and between Wyndham for the benefit of
General I, General II and Sunrise (the “Guaranty”) shall be terminated and
Wyndham released from all obligations thereunder (the “Guaranty Termination”),
which Guaranty Termination will be in a form reasonably satisfactory to
Terminating Lessees and Termination Lessors and agreed upon by the parties
hereto during the Study Period.

 

(d) Lease Master Agreement. At Closing, the Lease Master Agreement shall be
terminated by execution of a termination satisfactory in form and substance to

 

Lease Termination Agreement - Page 12



--------------------------------------------------------------------------------

Terminating Lessees (the “Lease Master Agreement Termination”), which Lease
Master Agreement Termination will be in a form reasonably satisfactory to
Terminating Lessees and Termination Lessors and agreed upon by the parties
hereto during the Study Period.

 

(e) No Injunctions or Restraints. No temporary, preliminary or permanent order,
decree or injunction shall have been enacted, entered, promulgated or enforced
by any court of competent jurisdiction or any Governmental Authority that
prevents any Terminating Lessee’s consummation of the transactions contemplated
by this Agreement; provided, however, that each Terminating Lessee shall use all
commercially reasonable efforts to have any such order, decree or injunction
vacated or reversed.

 

(f) Lender Consent. Terminating Lessors shall have delivered to Terminating
Lessee written evidence of (i) the consent of each Lender to the transaction and
actions contemplated by this Agreement, or (ii) the right of Terminating Lessors
to enter into and perform this Agreement under the agreement(s) evidencing each
Lender’s rights with respect to the Hotels (which evidence shall include copies
of all such agreement(s)), accompanied by an indemnification agreement in form
and substance satisfactory to Terminating Lessees and executed by creditworthy
entities acceptable to Terminating Lessees, indemnifying Terminating Lessees+
with respect to Terminating Lessors’ failure to obtain the written consent of
the Lenders.

 

ARTICLE VI

Closing

 

6.1 Closing. The closing of the transactions contemplated hereby (the “Closing”)
shall be accomplished through an escrow arrangement described as follows:

 

(a) The Closing shall occur in two (2) stages, with the first Closing to occur
on March 1, 2004 (the “First Tranche Closing Date”) with respect to the Sunrise
Suites – Tinton Falls Hotel (the “First Closing Tranche”) and the second Closing
to occur on April 1, 2004 (the “Second Tranche Closing Date”) with respect to
the balance of the Hotels (the “Second Closing Tranche”) (the First Tranche
Closing Date and the Second Tranche Closing Date are sometimes individually and
collectively called the “Closing Date” and the First Closing Tranche and the
Second Closing Tranche are sometimes individually and collectively called the
“Closing Tranche”). On each Closing Date, Terminating Lessees shall deliver to
the Escrow Agent, the Terminating Lessees Closing Documents and Terminating
Lessors shall deliver to the Escrow Agent the Terminating Lessors Closing
Documents with respect to the Hotels included in the applicable Closing Tranche
and such parties shall deliver any amounts to be paid to the other party
pursuant to the provisions of Section 6.4 hereof.

 

(b) The Closing shall be held in the offices of Locke Liddell & Sapp LLP in
Dallas, Texas (or such other location as may be mutually agreed upon by
Terminating Lessees and Terminating Lessors) at 2:00 p.m., CDT, on the Closing
Date.

 

Lease Termination Agreement - Page 13



--------------------------------------------------------------------------------

6.2 Performance by Terminating Lessees. At Closing, or at such other date as
specified below, concurrently with the performance by Terminating Lessors of
their obligations to be performed at the Closing:

 

(a) Possession of Hotel. Terminating Lessees shall surrender, quitclaim and
deliver possession of the Property, subject to the rights of transient guests of
the Hotels, the rights of parties in possession under the Occupancy Agreements,
and those exceptions to title listed in the Title Update, other than any title
exceptions relating to the documents described in the Termination of Leasehold
Interests and in the documents listed in Section 6.2(b)(xiv) below, all of which
will be released at Closing.

 

(b) Documents. Each Terminating Lessee (and any other party named below) shall
deliver to the Escrow Agent on the Closing Date and, where appropriate, execute
and acknowledge the following documents (the “Terminating Lessees Closing
Documents”) with respect to each Hotel that it leases and each Leasehold Estate
owned by it:

 

(i) a termination agreement for each Leasehold Estate (the “Termination of
Leasehold Interests”) in substantially the form attached hereto as Exhibit B,
conformed as necessary to comply with the laws of the state in which each Hotel
is located (the “State”), terminating the Leasehold Interests and any rights of
the applicable Terminating Lessee or Wyndham Affiliates created thereby, and,
except as expressly provided herein, releasing Terminating Lessees from all
payment or other obligations and liabilities under the Lease Agreements with
respect to the Hotels and releasing, without qualification, condition or
proviso, Terminating Lessees with respect to any prior defaults under the Lease
Agreements with respect to the Hotels (provided that such release shall not
effect a release of any Terminating Lessee with respect to any claim of
Terminating Lessors arising under this Agreement). The Terminations of Leasehold
Interests shall be in sufficient form and substance to, upon recording in the
proper office(s) and/or land records, terminate any memoranda or other
instruments which have been recorded against title to the Hotel Parcels or the
Hotels to evidence the existence of, or Terminating Lessees’, Wyndham’s or any
Wyndham Affiliate’s interest in, the Lease Agreements;

 

(ii) a bill of sale and general assignment in substantially the form attached
hereto as Exhibit C (the “Bill of Sale and General Assignment”), conformed as
necessary to comply with the laws of the State, conveying to Terminating Lessors
or their designee(s) and providing for the assumption by such party with respect
to (a) the FF&E, Supplies, Warranties, Records and, if applicable, Proceeds, (b)
the Service and FF&E Contracts described in Schedule 3.2(j);

 

(iii) an assignment and assumption agreement (the “Assignment of Occupancy
Agreements”) in substantially the form of Exhibit D attached hereto, conveying
to Terminating Lessors or their designee(s) Terminating Lessees’ interest in the
Occupancy Agreements described in Schedule 3.2(k) and providing for Terminating
Lessors’ assumption of same;

 

Lease Termination Agreement - Page 14



--------------------------------------------------------------------------------

(iv) an affidavit in the form attached hereto as Exhibit E executed by each
Terminating Lessee, stating such Terminating Lessee’s U.S. Taxpayer
identification number and that Terminating Lessee is not a “foreign person” or a
“foreign corporation” (as defined under the Internal Revenue Code Sections 1445
and 7701) and that Terminating Lessee is not required to withhold any portion of
the Consideration under the provisions of such Act;

 

(v) the Accommodation Agreement executed by the Liquor License Holder and
Terminating Lessors or their designee(s) in substantially the form of Exhibit F,
conformed as necessary to comply with the laws of the applicable jurisdiction,
pursuant to which liquor operations of the Hotel will be continued after the
Closing Date pursuant to Section 4.4 hereof;

 

(vi) such further instruments and documents as may be reasonably required by
Terminating Lessors as are customary for similar transactions, including, but
not limited to, a certified copy of a resolution of the governing board for each
Terminating Lessee authorizing such Terminating Lessee to consummate the
transaction contemplated by and in accordance with this Agreement and
designating those persons authorized to execute and deliver all necessary
documents at Closing;

 

(vii) a certificate executed by each Terminating Lessee, certifying as to the
truth of the matters set forth in Section 5.1(a) as of the Closing Date and to
the satisfaction of the matters set forth in Section 5.1(b) hereof;

 

(viii) a franchise agreement with Summerfield Hotel Company, L.P. that provides
that each Hotel (other than the Hotel located in Tinton Falls, New Jersey) will
be owned by a Terminating Lessor and leased and managed by an Affiliate of
either Terminating Lessors or Jeffrey H. Fisher as a “Summerfield Suites® by
Wyndham” hotel, in substantially the form attached hereto as Exhibit G (the
“Franchise Agreement”) and a Reservations Agreement for the Hotel located in
Tinton Falls, New Jersey;

 

(ix) a comfort letter with respect to the Franchise Agreement, in substantially
the form of the comfort letter attached hereto and made a part hereof as Exhibit
G-1, with such changes thereto as are reasonably requested by the Lenders and
reasonably acceptable to the franchisor;

 

(x) the Guaranty Termination;

 

(xi) the Lease Master Agreement Termination;

 

Lease Termination Agreement - Page 15



--------------------------------------------------------------------------------

(xii) a document executed by Wyndham, on behalf of all Wyndham Affiliates,
releasing all current Hotel Employees retained by Terminating Lessors as
employees of the Hotel on the Closing Date from any non-competition,
confidentiality or similar agreements or restrictions;

 

(xiii) executed counterparts of the Closing Statements, together with the
Employee Schedule, the Accounts Receivable Aging Report and the Reservation
Schedule, all updated to the Closing Date; and

 

(xiv) executed counterparts of (i) the Mutual Termination and Release - Hotel
License Agreement attached hereto and made a part hereof as Exhibit I, and (ii)
Mutual Termination and Release - Management Agreement attached hereto and made a
part hereof as Exhibit J.

 

6.3 Performance by Terminating Lessors. At Closing, or at such other date as
specified below, concurrently with the performance by Terminating Lessees of
their obligations to be performed at the Closing:

 

(a) Documents. Each Terminating Lessor (and any other related party to the
documents named below) shall deliver to the Escrow Agent on the Closing Date and
where appropriate, execute and acknowledge, the following documents for each
Hotel that it currently leases to a Terminating Lessee (the “Terminating Lessors
Closing Documents”):

 

(i) the Termination of Leasehold Interests, Bill of Sale and General Assignment,
Assignment of Occupancy Agreements, Accommodation Agreement (if applicable) and
the Franchise Agreement;

 

(ii) such other documents as may be reasonably required by Terminating Lessees
including, but not limited to, such authorization documents for Terminating
Lessors and their respective general partners as Terminating Lessees shall
reasonably request, authorizing Terminating Lessors to consummate the
transactions contemplated by and in accordance with this Agreement and
designating those persons authorized to execute and deliver all necessary
documents at Closing;

 

(iii) a certificate executed by Terminating Lessors certifying to the truth of
the matters set forth in Section 5.2(a) as of the Closing Date and to the
satisfaction of the matters set forth in Section 5.2(b) hereof;

 

(iv) the Guaranty Termination;

 

(v) the Lease Master Agreement Termination;

 

(vi) executed counterparts of the Closing Statements; and

 

Lease Termination Agreement - Page 16



--------------------------------------------------------------------------------

(vii) the Letters of Credit (or evidence satisfactory to Terminating Lessees
that such Letters of Credit have been cancelled).

 

6.4 Hotel Prorations and Adjustments.

 

(a) General Provisions Regarding Prorations and Adjustments. The following
adjustments and prorations will be computed as of the Closing Date for each of
the Hotels, and the “net” amounts owing by the Terminating Lessors or the
Terminating Lessees with respect to the Hotels to the other parties shall be
paid by such owing parties to the other parties on the Closing Date; provided,
however, the “net” amounts will be calculated for the Hotels in the First
Closing Tranche and then for the Hotels in the Second Closing Tranche on each
Closing Date. Unless otherwise stated herein, all prorations will be on an
accrual basis in accordance with generally accepted accounting principles, and
based on the actual number of days in each month. All items of revenue, cost and
expense of each Hotel which are receivable or payable by the applicable
Terminating Lessee under the terms of the Lease Agreements with respect to the
period up to and including the Closing Date will be for the account of such
Terminating Lessee; provided, however, that the Terminating Lessees shall pay at
Closing the “Rent,” as defined in the Lease Agreements, payable to Terminating
Lessors for the period from the date of the last period for which Terminating
Lessee paid the applicable Terminating Lessors Rent through the Closing Date
(other than any “Rent” or other payment required to be paid to cure the
Potential Lease Defaults); provided, however that (a) all calculations under a
Lease Agreement shall be “closed out” and calculated as of the Closing Date, so
that any obligations of any Terminating Lessee under any performance standards
provided for in a Lease Agreement shall be deemed to be “zero,” (b) all curative
provisions under all performance standards in a Lease Agreement shall be
forgiven at Closing and no amounts relating thereto shall be included in any
adjustments in or due to Terminating Lessors pursuant to the Closing Statement
or any subsequent adjustment to or replacement of the Closing Statement, and (c)
all percentage rent required by the Lease Agreements (after payment of the Rent
required as set forth above) shall be deemed to be “zero” as of the Closing Date
and cease as of the Closing Date. The provisions of this Section 6.4(a) shall
control over any inconsistent or contrary provision of this Agreement and shall
survive the Closing. All other items of revenue, cost and expense of the Hotels
will be for the account of Terminating Lessors. By way of illustration and not
in any way limiting the foregoing, upon the Closing, (i) all Performance
Failures (as defined in the Lease Agreements) with respect to each Hotel, if
any, and all Events of Default (as defined in the Lease Agreements) related to
such Performance Failures, if any, will be extinguished or forgiven, and (ii)
Terminating Lessees shall be liable for no damages, cure payments or other
remedies with respect to the Lease Agreements, including, without limitation,
any Performance Failures with respect to any Hotel or Event of Default related
to any such Performance Failure.

 

(b) Cash. Terminating Lessees shall receive a credit as of the Closing Date in
the amount of the sum of all cash which exist at the Cut-Off Time in in-house
banks or in the Hotel operating accounts.

 

Lease Termination Agreement - Page 17



--------------------------------------------------------------------------------

(c) Reservation Prepayments. Prior to and again on the Closing Date, Terminating
Lessees will provide to Terminating Lessors a complete and then current Schedule
of postclosing confirmed Occupancy Agreements (“Reservation Schedule”), if any,
containing the following: (i) the party for whose benefit the reservation was
made, (ii) the amount of Prepaid Expenses and Refundable Deposits for services
to be rendered under Occupancy Agreements after the Closing Date, and (iii) such
additional information as is customarily included on such reports. Terminating
Lessees will transfer or credit to Terminating Lessors the amount of the Prepaid
Expenses and Refundable Deposits which have been received by Terminating Lessees
in connection therewith. Any post-Closing Date prepayments made to Terminating
Lessees on reservations for dates after the Closing Date will be forwarded to
Terminating Lessors upon receipt.

 

(d) Tray Ledger. The Tray Ledger for the day of Closing will be apportioned
equally between Terminating Lessors and Terminating Lessees and Terminating
Lessors will pay all the costs of housekeeping services performed on the Closing
Date.

 

(e) Taxes and Assessments.

 

(i) There will be no proration of the real and personal property taxes,
assessments and all other public or governmental charges (including charges,
assessments, liens or encumbrances for sewer, water, drainage or other public
improvements completed on or prior to the Closing Date) that have been paid or
are due and payable for any time period in which both a Terminating Lessee and a
Terminating Lessor will have title to a Hotel.

 

(ii) Each Terminating Lessee will be responsible for all of its respective
federal or local income and franchise taxes, and similar taxes applicable to the
transaction contemplated by this Agreement. Each Terminating Lessee will be
responsible for sales, hotel, motel, occupancy and similar taxes for the Hotels
leased by it relating to periods up to, but not including, the Closing Date.

 

(f) Utility Contracts. Utility contracts including telephone and telex contracts
and contracts for the supply of heat, steam, electric power, gas, lighting,
cable television, telephone and any other utility service will be prorated as of
the Closing Date; provided that to the extent permitted, all deposits, if any,
made by Terminating Lessees as security under any such utility contracts shall
be returned to Terminating Lessees, or a credit given to Terminating Lessees at
Closing. Where possible, cutoff readings will be secured for all utilities as of
the Closing Date. To the extent they are not available, the cost of such
utilities shall be apportioned between the parties on the basis of the latest
actual (not estimated) bill for such service and adjusted as necessary after the
Closing Date.

 

(g) Prepaid Expenses. All prepaid items, including, without limitation,
advertising expenses, trade association dues, trade subscriptions and
maintenance fees, to the extent they benefit Terminating Lessors, will be
transferred to Terminating Lessors, and a credit in the amount of same given to
Terminating Lessees.

 

Lease Termination Agreement - Page 18



--------------------------------------------------------------------------------

(h) Service and FF&E Contracts. All pre-payments made under the Service and FF&E
Contracts will be adjusted and apportioned as of the Closing Date.

 

(i) Accounts Receivable. Terminating Lessees shall receive a credit for the
Accounts Receivable (including, without limitation, the Guest Ledger
Receivables) existing as of the Closing Date, equal to the sum of the (a) one
hundred percent (100%) of the par value of all such receivables which have been
due and payable for sixty (60) days or less, (b) seventy-five percent (75%) of
the par value of all such receivables which have been due and payable for more
than sixty (60) days but less than ninety (90) days, and (c) fifty percent (50%)
of the par value of all such receivables which have been due and payable for
more than ninety (90) days but less than one hundred twenty (120) days.
Terminating Lessees shall provide to Terminating Lessors a true and correct
accounts receivable aging report in customary form (the “Accounts Receivable
Aging Report”) which shall be updated as of the Closing Date.

 

(j) Intentionally Deleted.

 

(k) Miscellaneous. All other charges and fees incurred in the ordinary course of
business customarily prorated and adjusted in similar transactions will be
prorated at the Closing as of the Closing Date and will be reflected on a
preliminary closing statement and the Closing Statement.

 

6.5 Preparation of Closing Statements.

 

(a) Terminating Lessees and Terminating Lessors shall make such inventories,
examinations and internal audits of each Hotel covered by a Lease Agreement to
which it is a party and of the books and records relating thereto, as such
parties may deem reasonably necessary to make the adjustment calculations and
prorations required under this Agreement.

 

(b) In connection with the Closing, Terminating Lessors and Terminating Lessees
shall agree upon a closing statement for each Hotel not later than five (5) days
prior to the Closing Date (each, a “Closing Statement” and collectively, the
“Closing Statements”). Terminating Lessees shall deliver to Terminating Lessors
a draft Closing Statement ten (10) days prior to the Closing, with appropriate
backup information, including a draft of the Reservation Schedule referred to in
Section 6.4(c) for each Hotel. The Closing Statement shall contain the
Terminating Lessees’ and Terminating Lessors’ best estimate of the amounts of
the items requiring the prorations and calculations in this Agreement. The
amounts set forth on the Closing Statement shall be the basis upon which the
prorations provided for herein shall be made at the Closing Date.

 

(c) By no later than ninety (90) days following the Closing Date, Terminating
Lessors shall deliver an accounting (the “Accounting”) to Terminating Lessees
setting forth their determination of all adjustments to the Closing Statement
which they believe are necessary to allocate the revenues and expenses of the
Hotels in accordance with this Agreement.

 

Lease Termination Agreement - Page 19



--------------------------------------------------------------------------------

(d) From time to time after the delivery of the Accounting, within thirty (30)
days after information becomes available regarding any revenues or expenses of
the Hotel for the period prior to Closing that it is not finally accounted for
in the Accounting or in a previous Updated Accounting (defined below),
Terminating Lessors shall prepare and deliver an updated accounting statement
(an “Updated Accounting”) setting forth their determination of all additional
adjustments to the Closing Statement which they believe are necessary to
allocate the revenues and expenses of the Hotels in accordance with this
Agreement.

 

(e) The Accounting and each Updated Accounting shall be accompanied by a
statement of any sum due from one party to the other party hereto, and
settlement thereof shall be made by the owing party by wire transfer or good
check within ten (10) business days thereafter.

 

(f) Terminating Lessees may object to any item included in the Accounting or any
Updated Accounting within seven (7) business days after delivery thereof. The
parties shall cooperate in good faith to reconcile all items included on the
Accounting or any Updated Accounting. If the parties cannot resolve any item
within twenty (20) business days after delivery of an Accounting or Updated
Accounting, either party may submit such dispute to a reputable national
accounting firm chosen by the parties hereto that is not engaged by either party
(the “Auditor”) for resolution. The determination of the Auditor, which shall be
made within thirty (30) days after submission, shall be conclusive. The fee and
expenses of the Auditor shall be divided evenly between the parties, unless (i)
the results of such audit indicate a variance in any such objectionable items of
more than three percent (3%) in favor of Terminating Lessees, in which case, the
cost of said audit shall be borne solely by Terminating Lessors, or (ii) the
results of such audit indicate a variance of more than three percent (3%) in
favor of Terminating Lessors, in which case the cost of said audit shall be
borne solely by Terminating Lessees.

 

(g) Anything herein to the contrary notwithstanding, the Updated Accounting(s)
will be completed within twelve (12) months following the Closing Date;
provided, however, that the parties hereto will exercise commercially reasonable
efforts to complete the Updated Accounting(s) within one hundred eighty (180)
days following the Closing Date.

 

6.6 Closing Costs. Any escrow fee charged by the Escrow Agent, and all document
stamp fees, sales tax, transfer taxes and recording fees and taxes and the cost
of the Title Update shall be paid one-half (1/2) by Terminating Lessees and
one-half (1/2) by Terminating Lessors. All such closing costs shall be so
allocated on the Closing Statement. Each party shall pay all other costs and
fees incurred by it in connection with this transaction, including, but not
limited to, its own attorneys’ fees incurred in connection with the transaction
which is the subject of this Agreement.

 

6.7 Cooperation. Terminating Lessors agree to cooperate with Terminating Lessees
in connection with the preparation, execution and filing of affidavits and
questionnaires required

 

Lease Termination Agreement - Page 20



--------------------------------------------------------------------------------

by any governmental entity in connection with the payment and calculation of
transfer and sales taxes, including any transferee affidavits. If Terminating
Lessors shall not have duly executed and delivered such affidavits and
questionnaires within ten (10) business days after written request therefor by
or on behalf of any Terminating Lessee, such Terminating Lessee is hereby
appointed by Terminating Lessors as its attorney-in-fact for the sole purpose of
executing and delivering such documents on behalf of Terminating Lessors,
provided such Terminating Lessee is not authorized to take any action or make
any statement inconsistent with the terms of this Agreement.

 

6.8 Survival. The agreements set forth in Sections 6.4 through 6.7 shall survive
the Closing and be enforceable until fully performed, and shall not be
terminated by Section 7.1.

 

ARTICLE VII

Survival; Indemnification

 

7.1 Survival of Representations. Except as otherwise expressly provided hereby,
all representations, warranties, covenants and agreements contained in this
Agreement or any Schedule hereto or certificate required to be provided at the
Closing shall survive and shall not be extinguished by the Closing (subject to
the provisions of Section 7.6) for a period of nine (9) months following the
Closing (the “Cut-Off-Date”), after which nine (9) month period, such
representations, warranties, covenants and agreements shall be of no further
force or effect whatsoever, except to the extent that legal proceedings have
been filed in connection with an alleged breach of same within such nine (9)
month period; provided, however, that (a) the representations and warranties
contained in Sections 3.1(a), 3.1(b), 3.2(a) and 3.2(c) shall survive
indefinitely, and (b) the parties’ respective covenants and agreements set forth
in the applicable Sections shall survive as may be otherwise expressly provided
therein. The Closing shall not be deemed in any way to constitute a waiver by
any party of any powers, rights or remedies it may have with respect to any
obligations of the other party hereunder except as provided in Section 7.6
below.

 

7.2 Indemnity by Terminating Lessee and Wyndham. Terminating Lessees and Wyndham
agree, jointly and severally, to indemnify, defend and hold harmless Terminating
Lessors and Operator and their respective Affiliates, officers, directors,
shareholders, partners, employees and agents (collectively, “Terminating Lessors
Indemnified Parties”) from and against any and all claims, demands, obligations,
losses, liabilities, damages, recoveries and deficiencies, including interest,
penalties and reasonable attorney’s fees, costs and expenses, and any and all
actions, suits and proceedings in respect thereof (collectively “Liabilities”)
suffered or incurred by Terminating Lessors Indemnified Parties (i) as a result
of the termination of, or failure to terminate, the management agreements (and
any subleases or sub-management agreements) between Wyndham Affiliates, (ii) as
a result of the breach by Terminating Lessee of any covenant or agreement made
herein or in any document or instrument delivered pursuant hereto, (iii) as a
result of the failure of any Terminating Lessee’s representation or warranty
made herein to be true in all material respects when made, (iv) the items listed
on Schedule 3.2(d), and (v) to the extent that such indemnifying party would
have been liable under the Lease Agreements (assuming for these purposes that it
was still in effect when the determination is made), as a result of the
operation of the subject Hotel, prior to the Closing

 

Lease Termination Agreement - Page 21



--------------------------------------------------------------------------------

Date, including, without limitation, for sales tax (and related interest or
penalties), vendor claims and employee- or employment-related claims based on
events occurring or alleged to have occurred prior to the Closing Date.

 

7.3 Indemnity by Terminating Lessors. Terminating Lessors agree, jointly and
severally, to indemnify, defend and hold harmless Wyndham and Terminating
Lessees and their Affiliates, officers, directors, shareholders, partners,
employees and agents (collectively, “Wyndham Indemnified Parties”) from and
against any and all Liabilities suffered or incurred by Wyndham Indemnified
Parties as a result of (i) the breach by Terminating Lessors of any covenant
made herein or in any document or instrument delivered pursuant hereto, (ii) the
failure of any Terminating Lessors’ representations to be true in all material
respects when made, and (iii) the operation of the Hotel by terminating Lessors
(or Operator) on and after the Closing Date, including without limitation,
vendor claims and employee or employment-related claims based on events
occurring or alleged to have occurred on or after the Closing Date.

 

7.4 Defense of Claims. A party claiming indemnification shall give written
notice to the indemnifying party as soon as practicable after the claiming party
becomes aware of any fact, condition or event which it believes will give rise
to such indemnification right. If any action, suit or proceeding (a
“Proceeding”) alleging a claim for Liabilities is filed or threatened against
any party entitled to indemnification hereunder, written notice thereof shall be
given to the indemnifying party as promptly as practicable. After such notice,
the indemnifying party shall be entitled, if it so elects (i) to take control of
the investigation and defense of the Proceeding, and the pre-proceeding
activities with respect to the subject Liabilities, (ii) to engage attorneys and
experts of its choice to handle the investigation and defense of the
Proceedings, or such pre-Proceeding activities, and (iii) with the indemnified
party’s consent, not to be unreasonably withheld (failure to include a complete
release of the indemnified party constituting reason to withhold consent), to
settle such Proceeding (or such matter, if prior to a Proceeding), all at the
indemnifying party’s sole risk and expense. The indemnified party shall
reasonably cooperate with the indemnifying party’s defense of the Proceeding.

 

7.5 Survival. The provisions of Sections 7.2 through 7.4 shall survive the
Closing and actions may be initiated thereunder, (1) for those matters subject
to termination as of the Cut-Off Date under Section 7.1, until the Cut-Off Date,
(2) with respect to the matters described in Sections 3.1(a) and (b) and
Sections 3.2(a) and (c), indefinitely, and (3) with respect to those covenants
and agreements set forth in this Agreement which by their express terms survive
Closing until (i) some future event, occurrence or date other than the Cut-Off
Date or (ii) indefinitely, until such event, occurrence or date, or
indefinitely, as applicable.

 

7.6 Breach or condition failure known at Closing. Notwithstanding anything in
this Agreement to the contrary, neither party shall have any liability or
obligation for indemnification or otherwise as a result of any breach of any
representation or any failure of a condition included in this Agreement of which
the other party or any of its affiliates had actual knowledge (not including
constructive or imputed knowledge) prior to Closing and proceeded with the
Closing. In such event, any such breach or condition failure shall be deemed
fully waived and released.

 

Lease Termination Agreement - Page 22



--------------------------------------------------------------------------------

ARTICLE VIII

Inspection

 

8.1 Inspection. Terminating Lessors confirm that they have been provided an
opportunity to perform due diligence reviews and inspections regarding the
Hotels (the “Study Period”), that the Study Period has expired and that
Terminating Lessors have waived any rights to terminate this Agreement as a
result of such inspections and review. All inspection fees, appraisal fees,
engineering fees and other expenses of any kind incurred by Terminating Lessors
relating to the inspection of any Hotel will be solely Terminating Lessors’
expense.

 

8.2 Terminating Lessors’ Agreement to Indemnify Regarding Inspections.
Terminating Lessors hereby, jointly and severally, indemnify and hold
Terminating Lessees and all their respective partners, directors, officers,
shareholders, employees, agents and attorneys (the “Terminating Lessee Parties”)
harmless from and against any and all liens, claims, causes of action, damages,
liabilities and expenses (including reasonable attorneys’ fees) arising out of
Terminating Lessors’ inspections or tests permitted hereunder; provided,
however, that with respect to any matters for which indemnification will be
pursued hereunder of which Terminating Lessees had actual knowledge prior to the
Effective Date, such indemnification is conditioned upon Terminating Lessees
having provided to Terminating Lessors prior to the Effective Date copies of any
information then in their possession regarding such matters. With respect to any
matters for which Terminating Lessees pursue indemnification from Terminating
Lessors under this Section 8.2, Terminating Lessees covenant to provide to
Terminating Lessors promptly after coming into possession of same, copies of any
information in Terminating Lessees’ possession pertaining to such matter. No
failure of Terminating Lessees to comply with the provisions hereof shall
reduce, limit or release Terminating Lessors’ indemnification obligations to the
extent that any information which any Terminating Lessees fail to provide
Terminating Lessors was already in the possession of any Terminating Lessor at
the time that such duty to deliver same to Terminating Lessors arose.

 

8.3 Property Conveyed “AS IS”. EXCEPT AS SPECIFICALLY PROVIDED FOR HEREIN, IT IS
UNDERSTOOD AND AGREED THAT TERMINATING LESSEES HAVE NOT MADE AND ARE NOT NOW
MAKING, AND SPECIFICALLY DISCLAIM, ANY WARRANTIES, REPRESENTATIONS OR GUARANTIES
OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR
FUTURE, WITH RESPECT TO THE PROPERTY INCLUDING, BUT NOT LIMITED TO, WARRANTIES,
REPRESENTATIONS OR GUARANTIES AS TO (I) MATTERS OF TITLE, (II) ENVIRONMENTAL
MATTERS RELATING TO THE HOTELS OR ANY PORTION THEREOF, (III) GEOLOGICAL
CONDITIONS, INCLUDING, WITHOUT LIMITATION, SUBSIDENCE, SUBSURFACE CONDITIONS,
WATER TABLE, UNDERGROUND WATER RESERVOIRS, LIMITATIONS REGARDING THE WITHDRAWAL
OF WATER, AND EARTHQUAKE FAULTS AND THE RESULTING DAMAGE OF PAST AND/OR FUTURE
EARTHQUAKES, (IV) WHETHER, AND THE EXTENT TO WHICH THE HOTELS OR ANY PORTION
THEREOF IS AFFECTED BY ANY STREAM (SURFACE OR UNDERGROUND), BODY OF WATER, FLOOD
PRONE AREA, FLOOD PLAIN, FLOODWAY OR SPECIAL FLOOD HAZARD, (V) DRAINAGE, (VI)
SOIL CONDITIONS, INCLUDING THE EXISTENCE OF INSTABILITY, PAST SOIL REPAIRS, SOIL

 

Lease Termination Agreement - Page 23



--------------------------------------------------------------------------------

ADDITIONS OR CONDITIONS OF SOIL FILL, OR SUSCEPTIBILITY TO LANDSLIDES, OR THE
SUFFICIENCY OF ANY UNDERSHORING, (VII) ZONING TO WHICH THE HOTELS OR ANY PORTION
THEREOF MAY BE SUBJECT, (VIII) THE AVAILABILITY OF ANY UTILITIES TO THE HOTELS
OR ANY PORTION THEREOF, INCLUDING, WITHOUT LIMITATION, WATER, SEWAGE, GAS AND
ELECTRIC, (IX) USAGES OF ADJOINING PROPERTY, (X) ACCESS TO THE HOTELS OR ANY
PORTION THEREOF, (XI) THE VALUE, COMPLIANCE WITH THE PLANS AND SPECIFICATIONS,
SIZE, LOCATION, AGE, USE, DESIGN, QUALITY, DESCRIPTION, SUITABILITY, STRUCTURAL
INTEGRITY, OPERATION, TITLE TO, OR PHYSICAL OR FINANCIAL CONDITION OF THE HOTELS
OR ANY PORTION THEREOF, OR ANY INCOME, EXPENSES, CHARGES, LIENS, ENCUMBRANCES,
RIGHTS OR CLAIMS ON OR AFFECTING OR PERTAINING TO THE HOTELS OR ANY PART
THEREOF, (XII) THE PRESENCE OF HAZARDOUS SUBSTANCES IN OR ON, UNDER OR IN THE
VICINITY OF THE HOTELS OR ANY PORTION THEREOF, (XIII) THE PHYSICAL CONDITION OR
USE OF THE HOTELS OR ANY PORTION THEREOF OR COMPLIANCE OF THE HOTELS OR ANY
PORTION THEREOF WITH ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL, STATE OR LOCAL
ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE OR ZONING ORDINANCES,
CODES OR OTHER SIMILAR LAWS, (XIV) THE EXISTENCE OR NONEXISTENCE OF UNDERGROUND
STORAGE TANKS, (XV) ANY OTHER MATTER AFFECTING THE STABILITY OR INTEGRITY OF THE
HOTELS OR ANY PORTION THEREOF, (XVI) THE POTENTIAL FOR FURTHER DEVELOPMENT OF
ANY HOTELS OR ANY PORTION THEREOF, (XVII) THE EXISTENCE OF VESTED LAND USE,
ZONING OR BUILDING ENTITLEMENTS AFFECTING THE HOTELS OR ANY PORTION THEREOF,
(XVIII) THE MERCHANTABILITY OF THE HOTELS OR ANY PORTION THEREOF OR THE FITNESS
OF THE PROPERTY OR ANY PORTION THEREOF FOR ANY PARTICULAR PURPOSE, (XIX) TAX
CONSEQUENCES OR (XX) THE FINANCIAL PERFORMANCE OF THE HOTELS. TERMINATING
LESSORS FURTHER ACKNOWLEDGE AND AGREE THAT HAVING BEEN GIVEN THE OPPORTUNITY TO
INSPECT THE PROPERTY AND REVIEW INFORMATION AND DOCUMENTATION AFFECTING OR
RELATING TO THE PROPERTY, EXCEPT AS MAY BE SPECIFICALLY OTHERWISE PROVIDED IN
THIS AGREEMENT, TERMINATING LESSORS ARE RELYING SOLELY ON THEIR OWN
INVESTIGATION OF THE PROPERTY AND REVIEW OF SUCH INFORMATION AND DOCUMENTATION,
AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY TERMINATING LESSEES OR
TERMINATING LESSEES’ AGENTS OR CONTRACTORS. TERMINATING LESSORS FURTHER
ACKNOWLEDGE AND AGREE THAT ANY INFORMATION MADE AVAILABLE TO TERMINATING LESSORS
OR PROVIDED OR TO BE PROVIDED BY OR ON BEHALF OF TERMINATING LESSEES WITH
RESPECT TO THE PROPERTY WAS OBTAINED FROM A VARIETY OF SOURCES AND THAT
TERMINATING LESSEES HAVE NOT MADE ANY INDEPENDENT INVESTIGATION OR VERIFICATION
OF SUCH INFORMATION AND, EXCEPT AS MAY BE SPECIFICALLY OTHERWISE PROVIDED IN
THIS AGREEMENT, MAKES NO REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF
SUCH INFORMATION. EXCEPT AS MAY BE SPECIFICALLY OTHERWISE PROVIDED IN THIS
AGREEMENT, TERMINATING LESSORS AGREE TO FULLY AND

 

Lease Termination Agreement - Page 24



--------------------------------------------------------------------------------

IRREVOCABLY RELEASE ALL SUCH SOURCES OF INFORMATION AND PREPARERS OF INFORMATION
AND DOCUMENTATION AFFECTING THE PROPERTY WHICH WERE RETAINED BY TERMINATING
LESSEES FROM ANY AND ALL CLAIMS THAT THEY MAY NOW HAVE OR HEREAFTER ACQUIRE
AGAINST SUCH SOURCES OR PREPARERS OF INFORMATION FOR ANY COSTS, LOSS, LIABILITY,
DAMAGE, EXPENSE, DEMAND, ACTION OR CAUSE OF ACTION ARISING FROM SUCH INFORMATION
OR DOCUMENTATION. TERMINATING LESSEES HAVE MADE NO AGREEMENT TO ALTER, REPAIR OR
IMPROVE ANY PORTION OF THE PROPERTY.

 

8.4 Title Update Terminating Lessors acknowledge that prior to the Effective
Date, Terminating Lessees caused Escrow Agent to provide Terminating Lessors
with title updates (the “Title Updates”) showing any changes from the Owner’s
Policy for each Hotel, copies of which have been provided to Terminating
Lessors, and that the Escrow Agent has provided copies of all additional
documents of record shown as exceptions therein. Terminating Lessors
acknowledges that no additional owner’s title insurance policy will be issued to
Terminating Lessors at Closing (unless Terminating Lessors elect to do so, at
their sole cost and expense and not as a condition to any of its obligations
under this Agreement). Other than as contemplated by Section 6.2(b)(i) and
Section 6.2(b)(xiv), Terminating Lessees shall not be required to cure any title
or survey matters or objections by Terminating Lessors, Terminating Lessors sole
remedy and relief with respect to any title or survey matters which are
objectionable being to terminate this Agreement prior to the expiration of the
Study Period.

 

ARTICLE IX

Termination

 

9.1 Termination. This Agreement may be terminated at any time on or prior to the
Closing Date:

 

(a) By the mutual consent in writing of Terminating Lessees and Terminating
Lessors;

 

(b) By Terminating Lessees or Terminating Lessors in writing if any United
States federal or state court of competent jurisdiction or other governmental
entity shall have issued a final order, decree or ruling or taken any other
action permanently enjoining, restraining or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement and such order,
decree, ruling or other action shall have become final and nonappealable,
provided that the party seeking to terminate shall have used its best efforts to
appeal such order, decree, ruling or other action;

 

(c) By Terminating Lessors in writing if any Terminating Lessee breaches any
representation of warranty or violates any covenant of such Terminating Lessee
in this Agreement, or if any of the conditions to the obligations of Terminating
Lessee contained herein shall not have been satisfied or, if unsatisfied, waived
by Terminating Lessors (without any obligation to do so) as of the Closing Date;

 

Lease Termination Agreement - Page 25



--------------------------------------------------------------------------------

(d) By Terminating Lessees in writing if any Terminating Lessor breaches any
representation of warranty or violates any covenant of such Terminating Lessor
in this Agreement, or if any of the conditions to the obligations of Terminating
Lessees contained herein shall not have been satisfied or, if unsatisfied,
waived by Terminating Lessees (without any obligation to do so) as of the
Closing Date; and

 

(e) By Terminating Lessors or Terminating Lessees in writing if the Closing Date
shall not have occurred by April 1, 2004.

 

9.2 No Further Force or Effect. In the event of termination of this Agreement
pursuant to the provisions of Section 9.1, this Agreement shall be of no further
force or effect, except those provisions that expressly survive the termination
hereof. In such event, each party shall bear its own costs and expenses incurred
with respect to the transactions contemplated hereby.

 

ARTICLE X

Miscellaneous

 

10.1 Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the termination of the Leasehold Estates. There
are no other agreements, oral or written, with respect to the termination of the
Leasehold Estates, and this Agreement can be amended only by written agreement
signed by the parties hereto.

 

10.2 Binding. This Agreement, and the terms, covenants, and conditions herein
contained, shall inure to the benefit of and be binding upon the heirs, personal
representatives, successors, and permitted assigns of each of the parties
hereto. Terminating Lessors may assign their rights under this Agreement only
upon the following conditions, and any such attempted assignment shall not be
effective unless all of the following conditions are met: (a) the assignment may
only occur upon, and be effective as of the Closing Date; (b) the assignee of
Terminating Lessors must be an entity which is directly owned or controlled by
Terminating Lessors or Jeffrey H. Fisher; (c) Terminating Lessors shall remain
primarily liable for the performance of Terminating Lessors’ obligations
hereunder; and (d) at least ten (10) days prior to the Closing Date, Terminating
Lessees must have received (i) written notice of the proposed assignment, (ii)
an unexecuted copy of the proposed assignment and assumption agreement, (iii)
the identity of the proposed assignee and its principals, and (iv) the
relationship of the proposed assignee to Terminating Lessors. Terminating
Lessors further acknowledge that Terminating Lessees shall have no obligation to
approve any such proposed assignment that does not satisfy the conditions
specified above.

 

10.3 Notice. Any notice, communication, request, reply or advice provided for or
permitted by this Agreement to be made or accepted by either party must be in
writing. Notice may, unless otherwise provided herein, be given or served by
delivering the same to such party, or an agent of such party, or by sending a
facsimile transmission, addressed to the party to be notified. Notice given in
the manner hereinabove described shall be (i) effective when received by the
party to be notified between the hours of 8:00 A.M. and 5:00 P.M. Central time
of any business day with delivery made after such hours to be deemed received
the following business

 

Lease Termination Agreement - Page 26



--------------------------------------------------------------------------------

day, and (ii) deemed delivered three (3) days after postmarked through the U.S.
Mail or next day if sent by FedEx. For the purposes of notice, the addresses of
the parties shall, until changed as hereinafter provided, be as follows:

 

Terminating Lessees:   c/o Wyndham International, Inc.     1950 Stemmons
Freeway, Suite 6001     Dallas, Texas 75207     Attention: General Counsel    
Fax: (214) 863-1986 with copies to:   Locke Liddell & Sapp LLP     2200 Ross
Avenue, Suite 2200     Dallas, Texas 75201-6776     Attention: Janis H.
Loegering Esq.     Fax: (214) 740-8800 Terminating Lessors:   c/o Innkeepers USA
Trust     306 Royal Poinciana Way     Palm Beach, Florida 33480     Attention:
Mark A. Murphy, Esq.     Fax: (561) 833-2352

 

The parties hereto shall have the right from time to time to change their
respective addresses, and each shall have the right to specify as its address
any other address within the United States of America by at least five (5) days
written notice to the other party.

 

10.4 Time. Time is of the essence in all things pertaining to the performance of
this Agreement.

 

10.5 Governing Law; Venue. This Agreement shall be construed in accordance with
the laws of the State of Virginia without regard to the conflicts of law
provisions of such State.

 

10.6 Currency. All dollar amounts are expressed in United States currency.

 

10.7 Section Headings. The Section headings contained in this Agreement are for
convenience only and shall in no way enlarge or limit the scope or meaning of
the various and several sections hereof.

 

10.8 Obligations. To the extent provided herein, and to the extent necessary to
carry out the terms and provisions hereof, the terms, conditions, obligations
and rights set forth herein shall not be deemed terminated at the time of
Closing, nor will they merge into the various documents executed and delivered
at the time of Closing.

 

10.9 Business Days. In the event that any date or any period provided for in
this Agreement shall end on a Saturday, Sunday or legal holiday, the applicable
date or period shall be extended to the first business day following such
Saturday, Sunday or legal holiday.

 

Lease Termination Agreement - Page 27



--------------------------------------------------------------------------------

10.10 No Recordation. Without the prior written consent of Terminating Lessees,
prior to Closing, there shall be no recordation of either this Agreement or any
memorandum hereof, or any affidavit pertaining hereto and any such recordation
of this Agreement or memorandum hereto by Terminating Lessors without the prior
written consent of Terminating Lessees shall constitute a default hereunder by
Terminating Lessors, whereupon this Agreement shall, at the option of
Terminating Lessees, terminate and be of no further force and effect.

 

10.11 Multiple Counterparts. This Agreement may be executed in multiple
counterparts (each of which is to be deemed an original for all purposes).

 

10.12 Severability. If any provision hereof, or any portion of any provision
hereof, shall be deemed to be invalid, illegal or unenforceable, such
invalidity, illegality or unenforceability shall not alter the remaining portion
of any provision, or any other provisions hereof, as each provision of this
Agreement shall be deemed to be severable from all other provisions hereof.

 

10.13 Waivers. The waiver of either party hereto of any right granted to it
hereunder shall not be deemed to be a waiver of any other right granted herein,
nor shall the same be deemed to be a waiver of a subsequent right obtained by
reason of the continuation of any matter previously waived.

 

10.14 Negotiations. This Agreement is the result of negotiations between the
parties and, accordingly, shall not be construed for or against either party
regardless of which party drafted this Agreement, or any portion thereof.

 

10.15 No Partnership. Nothing contained in this Agreement shall be construed to
create a partnership or joint venture between the parties or their successors in
interest.

 

10.16 Publicity. Except as required by law (as determined by either party in the
exercise of their reasonable discretion) or in connection with the enforcement
of rights under this Agreement, neither party shall, prior to Closing, directly
or indirectly, disclose or confirm to any person (other than their respective
attorneys, accountants, agents, employees, contractors, lenders, vendors,
investors and/or parties directly affected thereby or involved in the
satisfaction of conditions or covenants of this Agreement) that discussions have
taken place between the parties, the existence of or the terms or conditions of
this Agreement or any of the terms, conditions or other facts regarding the
transaction proposed hereby, including the status thereof. Each party agrees to
obtain the other party’s approval (not to be unreasonably withheld, conditioned
or delayed) of the timing, content and dissemination of any public announcement
on, prior to, or within thirty (30) days after the Closing Date relating to the
transaction contemplated hereby, except to the extent that such disclosures are
required by applicable law (as determined by either party in the exercise of
their reasonable discretion). Each party shall respond to the other party’s
requests for such approval within two (2) business days after receiving the
proposed announcement, shall not act unreasonably in giving or withholding it’s
consent and shall provide reasonably detailed justification for any withholding
of consent.

 

Lease Termination Agreement - Page 28



--------------------------------------------------------------------------------

10.17 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any of the provisions of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

 

10.18 Attorneys’ Fees. If either party hereto is required to employ an attorney
because any litigation or arbitration arises out of this Agreement between the
parties hereto, the nonprevailing party shall pay the prevailing party, as
determined by the court or arbitrator, all reasonable attorneys’ fees and
expenses incurred in connection with such litigation or arbitration.

 

10.19 Further Assurances. Terminating Lessees and Terminating Lessors, at any
time and from time to time, upon the request of the other, shall do, execute,
acknowledge and deliver (or cause their respective Affiliates to do, execute,
acknowledge and deliver) all such further acts, deeds, assignments, transfers,
conveyances and assurances as shall be reasonably required to consummate the
transactions contemplated hereby.

 

10.20 Schedules and Exhibits. The following Schedules and Exhibits are attached
hereto and incorporated herein for all purposes:

 

 

Exhibit A-1

  Description of the Lease Agreements

Exhibit A-2

  Description of the Hotels

Exhibit A-3

  Description of the Hotel Parcels

Exhibit B

  Form of Termination of Leasehold Interests

Exhibit C

  Form of Bill of Sale and General Assignment

Exhibit D

  Form of Assignment of Occupancy Agreements

Exhibit E

  Form of Non-Foreign Affidavit

Exhibit F

  Form of Accommodation Agreement

Exhibit G

  Form of Franchise Agreement

Exhibit G-1

  Form of Comfort Letter regarding Franchise Agreement

Exhibit H

  Intentionally Deleted

Exhibit I

  Form of Mutual Termination and Release - Hotel License Agreement

Exhibit J

  Form of Mutual Termination and Release – Management Agreement

Schedule 1.2

  Liquor Licenses

Schedule 3.1(c)

  Litigation (Terminating Lessors)

Schedule 3.1(d)

  Violation of Law (Terminating Lessors)

Schedule 3.1(e)

  Approval and Consents (Terminating Lessors)

Schedule 3.2(d)

  Litigation (Terminating Lessees)

Schedule 3.2(f)

  Consents and Approvals (Terminating Lessees)

Schedule 3.2(h)

  Licenses

Schedule 3.2(j)

  Service and FF&E Contracts

Schedule 3.2(k)

  Occupancy Agreements

Schedule 3.3

  List of Hotel General Managers

Schedule 4.5

  Minimum Per Room Night Rates

 

Lease Termination Agreement - Page 29



--------------------------------------------------------------------------------

Terminating Lessors and Terminating Lessees acknowledge and agree that the
Schedules and Exhibits attached hereto are not complete and will be completed
and attached prior to the end of the Study Period.

 

10.21 Bulk Sales Law. Terminating Lessors waive compliance with the provisions
of the Uniform Commercial Code relating to bulk transfers in connection with
this transaction; provided, however, that nothing in this Section shall estop or
prevent either Terminating Lessors or Terminating Lessees from asserting as a
bar or defense to any action or proceeding brought under such law that it does
not apply to the transaction contemplated by this Agreement.

 

ARTICLE XI

Definitions

 

11.1 “Accommodation Agreement” shall have the meaning set forth in Section 4.4.

 

11.2 “Accounting” shall have the meaning set forth in Section 6.5(c).

 

11.3 “Accounts Receivable” shall mean accounts receivable of the Hotel as of the
Closing.

 

11.4 “Accounts Receivable Aging Report” shall have the meaning set forth in
Section 6.4(i).

 

11.5 “Affiliate” of a subject person (the “Subject Person”) shall mean (i) any
Person more than twenty percent (20%) of the issued and outstanding stock of
which, or more than a twenty percent (20%) interest in which, is owned, directly
or indirectly, by the Subject Person, or (ii) any Person which owns, directly or
indirectly, more than twenty percent (20%) of the issued and outstanding stock
of, or more than a twenty percent (20%) interest in, the Subject Person, or
(iii) any Person who is an officer, director, general partner or twenty percent
(20%) or more shareholder (or any member of the immediate family of any officer,
director, general partner or twenty percent (20%) or more shareholder) of the
Subject Person, but only for so long as such Person serves in such capacity, or
(iv) any Person that directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Subject
Person. As used in this paragraph only, the term “control” (including the terms
“controlled by” and “under common control with”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. As used in this paragraph only, the term “family” shall
be deemed to include spouses, children, parents, brothers and sisters, and the
spouse, children, parents, brothers and sisters of such spouses, children,
parents, brothers and sisters.

 

11.6 “Agreement” shall have the meaning set forth in the Caption.

 

11.7 “Assignment of Occupancy Agreements” shall have the meaning set forth in
Section 6.2(b)(iii).

 

Lease Termination Agreement - Page 30



--------------------------------------------------------------------------------

11.8 “Auditor” shall have the meaning set forth in Section 6.5(f).

 

11.9 “Bill of Sale and General Assignment” shall have the meaning set forth in
Section 6.2(b)(ii).

 

11.10 “BOA Hotels” shall mean the Wyndham Summerfield Suites – Belmont and the
Wyndham Summerfield Suites – Los Colinas.

 

11.11 Intentionally Deleted.

 

11.12 “Capital Committee Approval” shall mean the approval of the transactions
contemplated by this Agreement by the Capital Committee of Wyndham.

 

11.13 “Closing” shall have the meaning set forth in Section 6.1.

 

11.14 “Closing Date” shall have the meaning set forth in Section 6.1(a).

 

11.15 “Closing Tranche” shall have the meaning set forth in Section 6.1(a).

 

11.16 “Closing Documents” shall mean the Terminating Lessors Closing Documents
and the Terminating Lessees Closing Documents.

 

11.17 “Closing Statement” and “Closing Statements” shall have the meanings set
forth in Section 6.5(b).

 

11.18 “Cut-Off Date” shall have the meaning set forth in Section 7.1.

 

11.19 “Cut-Off Time” shall mean 12:01 a.m. on the Closing Date.

 

11.20 “Depository Accounts” shall mean the cash in the depository accounts into
which receipts from the Hotels are deposited as of the Closing Date.

 

11.21 “Effective Date” shall have the meaning set forth in the Caption.

 

11.22 “Employees” shall have the meaning set forth in Section 4.3(d).

 

11.23 “Employee Schedule” shall have the meaning set forth in Section 4.3(a).

 

11.24 “Escrow Agent” shall mean American Title Company, 6029 Beltline Road,
Suite 250, Dallas, Texas 75240.

 

11.25 “FF&E” shall mean all tangible personal property and fixtures attached to,
or located upon and used in connection with the ownership, maintenance, use or
operation of, the Hotel as of the date hereof, including, but not limited to,
all furniture, furnishings, fixtures, equipment, and signs; all heating,
lighting, plumbing, drainage, electrical, air conditioning, and other mechanical
fixtures and equipment and systems; all elevators, escalators, and related
motors and electrical equipment and systems; all computer hardware, all hot
water heaters, furnaces, heating controls, motors and boiler pressure systems
and equipment; all shelving and

 

Lease Termination Agreement - Page 31



--------------------------------------------------------------------------------

partitions; all ventilating, incinerating and disposal equipment; all tennis,
pool, health club and fitness equipment and furnishings; all vans, automobiles
and other motor vehicles; all carpet, drapes, beds, furniture, televisions,
telephones and other furnishings; and all stoves, ovens, freezers,
refrigerators, dishwashers, disposals, kitchen equipment and utensils, tables,
chairs, plates and other dishes, glasses, silverware, serving pieces and other
restaurant and bar equipment, apparatus and utensils.

 

11.26 “First Closing Tranche” shall have the meaning set forth in Section
6.1(a).

 

11.27 “Franchise Agreement” shall have the meaning set forth in Section
6.2(b)(viii).

 

11.28 “General I” shall mean Innkeepers Summerfield General, L.P. a Virginia
limited partnership.

 

11.29 “General II” shall mean Innkeepers Summerfield General II, L.P., a
Virginia limited partnership.

 

11.30 “Governmental Authority” shall mean the United States of America, the
state, county, city and other political subdivision in which the Hotel is
located, and any agency, authority, court, department, commission, board, bureau
or instrumentality of any of them.

 

11.31 “Guaranty” shall have the meaning set forth in Section 5.2(c).

 

11.32 “Guaranty Termination” shall have the meaning set forth in Section 5.2(c).

 

11.33 “Guest Ledger Receivables” shall mean the receivables which exist as of
the Cut-Off Time, specifically including all items of revenue from guest room
rentals, minibars (if any), banquet rooms and other income-producing facilities
and equipment arising from hotel guests or customers in occupancy on the day
preceding the Closing Date, but excluding any such receivables included in the
Tray Ledger.

 

11.34 “Hired Employees” shall have the meaning set forth in Section 4.3(a).

 

11.35 “Hotel” and “Hotels” shall have the meanings set forth in the Recitals.

 

11.36 “Hotel Parcels” shall mean the land upon which each Hotel is located, as
described on Exhibit A-3 attached hereto.

 

11.37 “Lease Agreement” and “Lease Agreements” shall have the meanings set forth
in the Recitals.

 

11.38 “Lease Master Agreement” shall have the meaning set forth in the Recitals.

 

11.39 “Lease Master Agreement Termination” shall have the meaning set forth in
the Section 5.2(d).

 

11.40 “Leasehold Estate” shall have the meaning set forth in the Recitals.

 

Lease Termination Agreement - Page 32



--------------------------------------------------------------------------------

11.41 “Leasehold Interests” shall have the meaning set forth in the Recitals.

 

11.42 “Leases” shall mean all leases, licenses, and other agreements with
respect to tenancies of the nature of space leases in the Hotels, together with
all amendments, modifications, renewals and extensions thereof and all
guaranties by third parties of the obligations of tenants, licensees and
similarly situated parties thereunder.

 

11.43 “Lender Consents” shall have the meaning set forth in Section 5.1(d).

 

11.44 “Lenders” shall have the meaning set forth in Section 5.1(d).

 

11.45 “Letters of Credit” shall mean those two (2) certain Letters of Credit in
the amounts of $2,611,486 and $2,147,734, respectively, which currently serve as
security for the performance by Terminating Lessees of their obligations under
the Lease Agreements.

 

11.46 “Liabilities” shall have the meaning set forth in Section 7.2.

 

11.47 “Licenses” shall mean licenses, permits, utility reservations,
certificates of occupancy, and similar documents issued by any federal, state,
or municipal authority or by any private party so long as assignment can be made
under applicable law and without material cost to the Terminating Lessees;
excluding however, liquor, wine, beer, bar and similar licenses.

 

11.48 “Liquor License Holder” shall have the meaning set forth in Section 1.2.

 

11.49 “Liquor Licenses” shall have the meaning set forth in Section 1.2.

 

11.50 “Material Adverse Effect” shall mean any effect that is materially adverse
to the condition (financial or otherwise) or results of operations of each Hotel
and that portion of the Property related thereto; provided however, that (i) any
adverse effect arising from or relating to general business or economic
conditions shall not be deemed to constitute, and shall not be taken into
account in determining whether there has been a “Material Adverse Effect,” (ii)
any adverse effect arising from or relating to conditions affecting the lodging
or hospitality industry generally shall not be deemed to constitute, and shall
not be taken into account in determining whether there has been, a “Material
Adverse Effect,” and (iii) any adverse effect arising from or relating to the
announcement or pendency of any of the transactions contemplated by this
Agreement shall not be taken into account in determining whether there has been
a “Material Adverse Effect.”

 

11.51 “Major Service and FF&E Contracts” shall mean the Service and FF&E
Contracts (a) that have a remaining term of (12) months or more, and (b) the
monetary obligation of Terminating Lessee thereunder exceeds $10,000 for any
12-month period.

 

11.52 “Minor Service and FF&E Contracts” shall mean the Service and FF&E
Contracts (a) that have a remaining term of less than twelve (12) months, and
(b) the monetary obligation of Terminating Lessee thereunder equals or is less
than $10,000 for any 12-month period.

 

Lease Termination Agreement - Page 33



--------------------------------------------------------------------------------

11.53 “Nomura Hotels” shall mean the Wyndham Summerfield Suites – Addison, the
Wyndham Summerfield Suites – El Segundo and the Wyndham Summerfield Suites – Mt.
Laurel.

 

11.54 “Occupancy Agreements” shall mean all assignable occupancy agreements,
advance booking agreements, convention reservation agreements, airline
reservation agreements, or other similar agreements, other than Leases and other
than guest or room bookings, demising space in, providing for the use or
occupancy of, or otherwise similarly affecting or relating to the use or
occupancy of the Hotels together with all amendments, modifications, renewals
and extensions thereof, and all guaranties by third parties of the obligations
of the holder of the occupancy right and similarly situated parties thereunder.

 

11.55 “Operator” shall have the meaning set forth in Section 4.4.

 

11.56 “Original Lease Agreement” and “Original Lease Agreements” shall have the
meanings set forth in the Recitals.

 

11.57 “Person” shall mean any corporation, partnership, limited liability
company, joint venture, individual, trust, real estate investment trust, banking
association, federal or state savings and loan institution and any other legal
entity, whether or not a party hereto.

 

11.58 “Potential Lease Default” shall mean the alleged Performance Failures (as
defined in the Lease Agreements) affecting certain of the Hotels and described
in correspondence between Terminating Lessors and Terminating Lessees and dated
January 14, 2002, May 9, 2002, January 15, 2003 and February 13, 2003.

 

11.59 “Prepaid Expenses and Refundable Deposits” shall mean all prepaid rents
and deposits, including, but not limited to, refundable security deposits and
rental deposits, and all other deposits for advance reservations, banquets or
future services, actually held by Terminating Lessees in connection with the use
or occupancy of the Hotels and not heretofore applied in accordance with the
terms of the applicable Occupancy Agreement or other agreement.

 

11.60 “Proceeding” shall have the meaning set forth in Section 7.4.

 

11.61 “Proceeds” shall mean all proceeds received or receivable by Terminating
Lessees from governmental authorities, insurance companies or third parties with
respect to a casualty or condemnation of any part of a Hotel following the
Effective Date and, in the case of an insured casualty, cash in the amount of
the deductible under the applicable insurance policies.

 

11.62 “Property” shall mean the Hotel Parcels, the Hotels, the FF&E, the Records
and the Supplies.

 

11.63 “Records” shall mean all books and records, promotional material, property
level telephone numbers, tenant data, guest data, complete property level sales
files (including all definite and tentative bookings), marketing and leasing
material and forms, keys, property level software and other materials of any
kind which are or may be used in the ownership or use of the Hotels or the FF&E
relating thereto; provided, however, that (i) a copy of any such material

 

Lease Termination Agreement - Page 34



--------------------------------------------------------------------------------

which constitutes a part of any Terminating Lessee’s continuing business or
financial records may be retained by such Terminating Lessee, (ii) the
centralized reservation operation interface software and property management
system software shall not be conveyed but shall be left in place for Terminating
Lessors’ use, and (iii) intercompany tax returns, accounting records and similar
internal documents shall not be included within “Records.”

 

11.64 “Reservation Schedule” shall have the meaning set forth in Section 6.4(c).

 

11.65 “Second Closing Tranche” shall have the meaning set forth in Section
6.1(a).

 

11.66 “Service and FF&E Contracts” shall mean collectively (a) contracts and
agreements, such as labor, service or maintenance contracts, utility contracts,
contracts for the purchase of supplies, purchase orders, insurance contracts,
airline agreements, corporate account agreements, travel agency agreements,
telephone service agreements, yellow pages or other advertising agreements and
(b) any leases of any FF&E and other contracts permitting the use of any FF&E in
the Hotels, and described on Schedule 3.2(j) attached hereto.

 

11.67 “Study Period” shall have the meaning set forth in Section 8.1.

 

11.68 “Sunrise” shall mean Innkeepers Sunrise Tinton Falls, L.P., a Virginia
limited partnership.

 

11.69 “Supplies” shall mean all, supplies, inventory and other items used for
the operation and maintenance of guest rooms, guest services, restaurants,
lounges, swimming pools, health clubs and other common areas and recreational
areas located within or relating to the Hotel, including but not limited to,
office supplies and stationery, advertising and promotional materials, towels,
washcloths, mattresses, pillows, linens and bedding, cleaning, paper and other
supplies, napkins and tablecloths, upholstery material, carpets, rugs,
engineers’ supplies, paint and painters’ supplies, employee uniforms and pool,
tennis court and other recreational area cleaning and maintenance supplies and
all goods and merchandise held in inventory for retail sale to guests of the
Hotel (or other parties) in any gift shop, spa, health club, lounge or any other
common or recreational area located within or relating to the Hotels, including,
without limitation, all food and beverage (alcoholic and nonalcoholic) inventory
(except to the extent any applicable law prohibits the transfer of unopened
alcoholic beverages).

 

11.70 “Terminating Lessee” and “Terminating Lessees” shall have the meanings set
forth in the Caption.

 

11.71 “Terminating Lessee Parties” shall have the meaning set forth in Section
8.2.

 

11.72 “Terminating Lessees Closing Documents” shall have the meaning set forth
in Section 6.2(b)(i).

 

11.73 “Terminating Lessor” and “Terminating Lessors” shall have the meanings set
forth in the Caption.

 

Lease Termination Agreement - Page 35



--------------------------------------------------------------------------------

11.74 “Terminating Lessors Closing Documents” shall have the meaning set forth
in Section 6.3(a).

 

11.75 “Terminating Lessors Indemnified Parties” shall have the meaning set forth
in Section 7.2.

 

11.76 “Termination of Leasehold Interests” shall have the meaning set forth in
Section 6.2(b).

 

11.77 “Title Updates” shall have the meaning set forth in Section 8.4.

 

11.78 “Tray Ledger” shall mean the revenue from rooms occupied as of 12:01 a.m.
on the Closing Date, exclusive of food, beverage, telephone and similar charges
which shall be retained by the Terminating Lessees, including any sales taxes,
room taxes or other taxes thereon.

 

11.79 “Uniform System” shall mean the Uniform System of Accounts for the Lodging
Industry, Ninth Revised Edition, 1996, as adopted by the American Hotel and
Lodging Association.

 

11.80 “Updated Accounting” shall have the meaning set forth in Section 6.5(d).

 

11.81 “WARN Act” shall have the meaning set forth in Section 4.3(a).

 

11.82 “Warranties” shall mean warranties, guaranties, indemnities, and claims
for the benefit of Terminating Lessee with respect to the Hotels and FF&E.

 

11.83 “Wyndham” shall mean Wyndham International, Inc.

 

11.84 “Wyndham Indemnified Parties” shall have the meaning set forth in Section
7.3.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Lease Termination Agreement - Page 36



--------------------------------------------------------------------------------

TERMINATING LESSEES:

SUMMERFIELD KPA LESSEE, L.P., a Delaware

limited partnership

By:

 

Summerfield KPA Lessee LLC, a Delaware

limited liability company, General Partner

   

By:

 

Summerfield KPA Lessee Manager Corp., a

Delaware corporation, Manager

       

By:

 

/s/ Mark M. Chloupek

--------------------------------------------------------------------------------

           

Mark M. Chloupek

           

Vice President

SUMMERFIELD HOTEL LEASING COMPANY, L.P.,

a Kansas limited partnership

By:

 

Summerfield Hotel Leasing Corporation,

a Kansas corporation, General Partner

   

By:

 

/s/ Mark M. Chloupek

--------------------------------------------------------------------------------

       

Mark M. Chloupek

       

Vice President

PATRIOT AMERICAN HOSPITALITY, L.P.,

a Virginia limited partnership

By:

 

PAH GP, Inc., a Delaware corporation,

General Partner

   

By:

 

/s/ Mark M. Chloupek

--------------------------------------------------------------------------------

       

Mark M. Chloupek

       

Vice President

 

Lease Termination Agreement - Page 37



--------------------------------------------------------------------------------

The undersigned joins in the execution of this Agreement solely for the purpose
of evidencing its consent and agreement to the terms of this Agreement providing
for (a) the termination of the Lease Agreements and the Leasehold Estates, (b)
the termination of sublease(s) (other than the Leases) occasioned by the
termination of the Leasehold Estates, (c) the termination of the management
agreement currently in place with respect to each Hotel, (d) the termination of
the existing franchise agreement pertaining to each Hotel and the execution and
delivery of the Franchise Agreement and delivery of the comfort letter as
provided, (e) restrictions on solicitation of employees as set forth in Section
4.3(b), and (f) its indemnification obligations as set forth in Section 7.2.

 

WYNDHAM INTERNATIONAL, INC.,

a Delaware corporation

By:

 

/s/ Mark M. Chloupek

--------------------------------------------------------------------------------

   

Mark M. Chloupek

   

Vice President

 

Lease Termination Agreement - Page 38



--------------------------------------------------------------------------------

TERMINATING LESSORS:

INNKEEPERS SUMMERFIELD GENERAL, L.P.,

a Virginia limited partnership

By:

 

Innkeepers RI Northwest, Inc., a Virginia corporation,

General Partner

   

By:

 

/s/ Mark A. Murphy

--------------------------------------------------------------------------------

       

Mark A. Murphy, Vice President

INNKEEPERS SUMMERFIELD GENERAL II, L.P.,

a Virginia limited partnership

By:

 

Innkeepers Financial Corporation V, a Virginia

corporation, General Partner

   

By:

 

/s/ Mark A. Murphy

--------------------------------------------------------------------------------

       

Mark A. Murphy, Vice President

INNKEEPERS SUNRISE TINTON FALLS, L.P.,

a Virginia limited partnership

By:

 

Innkeepers Financial Corporation IV, a Virginia

corporation, General Partner

   

By:

 

/s/ Mark A. Murphy

--------------------------------------------------------------------------------

       

Mark A. Murphy, Vice President

 

Lease Termination Agreement - Page 39